


AGREEMENT OF PURCHASE AND SALE
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) dated as of December 4,
2013, is by and between 110 WILLIAM, LLC, a Delaware limited liability company
(“Seller”), and 110 WILLIAM HOLDINGS III, LLC, a Delaware limited liability
company (“Buyer”).
ARTICLE I
PURCHASE AND SALE OF PROPERTY
Section 1.1    Sale. Seller hereby agrees to sell and convey to Buyer, and Buyer
hereby agrees to purchase from Seller, subject to the terms and conditions set
forth herein, the following:
(a)    that certain real property located in the State, County and City of New
York, Borough of Manhattan, and being more particularly described in Exhibit A
attached hereto (the “Real Property”);
(b)    all of Seller’s right, title and interest in and to all rights,
privileges and easements appurtenant to the Real Property, including, without
limitation, all minerals, oil, gas and other hydrocarbon substances on and under
the Real Property, as well as all development rights, air rights, water, water
rights, riparian rights and water stock relating to the Real Property and any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Real Property and all of Seller’s right, title and interest
in and to all roads and alleys adjoining or servicing the Real Property
(collectively, the “Appurtenances”);
(c)    all of Seller’s right, title and interest in and to all improvements and
fixtures located on the Real Property, including, without limitation, all
apparatus, equipment and appliances used in connection with the operation or
occupancy of the Real Property, such as heating and air conditioning systems and
facilities used to provide any utility, refrigeration, ventilation, garbage
disposal, snow removal equipment, or other services on the Real Property
(collectively, the “Improvements”);
(d)    the personal property owned by Seller, if any, located on the Real
Property and used exclusively in the operation or maintenance of the Real
Property, as described on Schedule 1 attached hereto (the “Personal Property”);
and
(e)    any intangible personal property now or hereafter owned by Seller and
used in the ownership, use or operation of the Real Property, Improvements and
Personal Property, including, without limitation, any Leases (defined below),
and Seller’s interest in all security deposits and prepaid rent, if any, under
the Leases and any and all guaranties of the Leases, utility contracts, any
contracts or other agreements or rights relating to the ownership, use and
operation of the Property (collectively, the “Intangible Property”).
All of the items referred to in subsections (a), (b), (c), (d) and (e) above are
collectively referred to as the “Property.”
Section 1.2    Purchase Price.

1

--------------------------------------------------------------------------------




(a)    The purchase price of the Property is Two Hundred Sixty One Million One
Hundred Thousand and 00/100 Dollars ($261,100,000.00) (the “Purchase Price”).
(b)    The Purchase Price shall be paid as follows:
(i)    Upon execution and delivery of this Agreement by Seller and Buyer, Buyer
shall deposit in escrow with Stewart Title Insurance Company (“Escrow Agent”) an
all cash deposit in the amount of Fifteen Million and 00/100 Dollars
($15,000,000) (such deposit, together with any interest thereof, collectively,
the “Deposit”). Except as otherwise provided in this Agreement, the Deposit
shall not be refundable to Buyer. The Deposit shall be held in an interest
bearing account and all interest thereon shall be deemed a part of the Deposit.
At the Closing, as defined in Section 1.2(b)(iii) below, the Deposit shall be
paid to Seller and credited against the Purchase Price.
(ii)    Subject to Section 9.6, a portion of the Purchase Price equal to the
aggregate outstanding principal balance of the Mortgage Loan and the Mezzanine
Loan (as such terms are hereinafter defined) as of the Closing Date shall be
deemed to be paid to Seller by virtue of Buyer’s assumption of the Mortgage Loan
and the assumption by Buyer’s affiliate of the Mezzanine Loan in accordance with
Section 9.6.
(iii)    The balance of the Purchase Price, subject to prorations as provided in
Section 9.5, shall be paid to Seller in immediately available funds via wire
transfer at the consummation of the purchase and sale contemplated hereunder
(the “Closing”). If for any reason the Closing does not occur, either party may
make a written demand upon Escrow Agent for payment of the Deposit, and the
demanding party must also concurrently give notice of such demand to the
non-demanding party. If Escrow Agent does not receive a written objection from
the other party to the proposed payment within ten (10) days after the giving of
such notice, Escrow Agent is hereby authorized to make such payment. If Escrow
Agent does receive such written objection within such ten (10) day period or if
for any other reason Escrow Agent in good faith shall elect not to make such
payment, Escrow Agent shall continue to hold such amount until otherwise
directed by written instructions from the parties to this Agreement or a final
judgment of a court. However, Escrow Agent shall have the right at any time to
deposit the escrowed proceeds and interest thereon, if any, with the clerk of
the Supreme Court of the county in which the Real Property is located. Escrow
Agent shall give written notice of such deposit to Seller and Buyer. Upon such
deposit Escrow Agent shall be relieved and discharged of all further obligations
and responsibilities hereunder.
(A) The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to either of the parties for any act or omission on its part unless
taken or suffered in bad faith, in willful disregard of this Agreement or
involving gross negligence. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorneys’ fees, incurred in connection with the
performance of Escrow Agent’s duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Agreement or involving gross negligence on the part of Escrow
Agent.
(B) Escrow Agent has acknowledged agreement to these provisions by signing in
the place indicated on the signature page of this Agreement.
(C) Escrow Agent may act or refrain from acting in respect of any matter
referred to in this Section 1.2(b)(iii) in full reliance upon and with the
advice of counsel which

2

--------------------------------------------------------------------------------




may be selected by it and shall be fully protected in so acting or refraining
from action upon the advice of such counsel.
(D) By executing this Agreement, Buyer and Seller consent to the stability of
the depositary bank designated by the Escrow Agent and agree to hold the Escrow
Agent harmless for all loss, costs, or damages incurred by reason of any bank
failure.
(c)    IF THE PURCHASE OF THE PROPERTY IS NOT CONSUMMATED DUE TO THE FAILURE OF
ANY OF THE CONDITIONS PRECEDENT SET FORTH IN SECTIONS 2.1(c), (d) OR (f) BELOW,
AND THE BUYER IS NOT THEN IN DEFAULT, THEN BUYER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT AND, IN SUCH EVENT, THE ESCROW AGENT SHALL RETURN THE
DEPOSIT TO BUYER (PURSUANT TO THE PROVISIONS OF SECTION 1.2(b)(iii)) AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER (EXCEPT FOR THOSE
THAT ARE EXPRESSLY STATED TO SURVIVE TERMINATION OF THIS AGREEMENT).
(d)    IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED SOLELY DUE TO SELLER’S
DEFAULT HEREUNDER OR AS A RESULT OF A FAILURE OF ANY OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTIONS 2.1(a), (b) OR (e) BELOW, THEN, AS BUYER’S SOLE AND
EXCLUSIVE REMEDY, BUYER MAY EITHER: (1) TERMINATE THIS AGREEMENT AND RECEIVE A
REFUND OF THE DEPOSIT (PURSUANT TO THE PROVISIONS OF SECTION 1.2(b)(iii)), AND
IN SUCH EVENT, SELLER SHALL REIMBURSE BUYER FOR ALL OF BUYER’S EXPENSES INCURRED
UP TO $250,000 FOR (X) TITLE EXAMINATION, SURVEY AND MUNICIPAL SEARCHES,
INCLUDING THE ISSUANCE OF THE TITLE COMMITMENT AND ANY CONTINUATION THERETO, AND
(Y) ANY THIRD PARTY COSTS, INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEY’S
FEES, INCURRED BY BUYER IN CONNECTION THE NEGOTIATION OF THIS AGREEMENT AND
SEEKING TO OBTAIN THE LOAN APPROVAL OF THE ASSUMPTION OF THE MORTGAGE LOAN AND
MEZZANINE LOAN PURSUANT TO SECTION 9.6 (COLLECTIVELY, “BUYER’S TRANSACTION
COSTS”), WHICH REIMBURSEMENT OBLIGATION OF SELLER SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT, AND THEREAFTER, NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS
OR OBLIGATIONS HEREUNDER (EXCEPT FOR THOSE THAT ARE EXPRESSLY STATED TO SURVIVE
TERMINATION OF THIS AGREEMENT), OR (2) ENFORCE SPECIFIC PERFORMANCE OF THIS
AGREEMENT.
(e)    THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A
FAILURE BY BUYER TO CONSUMMATE THE PURCHASE OF THE PROPERTY DUE TO BUYER’S
DEFAULT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN THE EVENT OF
BUYER’S DEFAULT. IN THE EVENT BUYER DEFAULTS IN THE PAYMENT OF THE PURCHASE
PRICE ON THE CLOSING DATE AND SELLER IS OTHERWISE READY, WILLING AND ABLE TO
PERFORM ITS OBLIGATIONS TO BE PERFORMED, THE DEPOSIT MADE BY BUYER SHALL BE
FORFEITED TO SELLER AS THE SOLE AND EXCLUSIVE REMEDY AVAILABLE TO SELLER FOR
SUCH DEFAULT. THIS SECTION 1.2(c) IS NOT INTENDED TO LIMIT SELLER’S RIGHTS TO
INDEMNIFICATION UNDER SECTIONS 7.1 AND 10.3 OF THIS AGREEMENT. BY PLACING THEIR
INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS
MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO
EXPLAINED,

3

--------------------------------------------------------------------------------




AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS SECTION 1.2(c),
INCLUDING THIS LIGUIDATED DAMAGES PROVISION. THIS SECTION 1.2(c) IS NOT INTENDED
TO LIMIT SELLER'S RIGHTS UNDER SECTION 7.1 AND 10.3 OF THIS AGREEMENT.
INITIALS:
/s/ Authorized Signatory
 
/s/ Authorized Signatory
 
Seller
 
Buyer

ARTICLE II
CONDITIONS
Section 2.1    Conditions Precedent. Buyer’s obligation to purchase the Property
is conditioned upon the following:
(a)    Seller materially performing and complying with all of the terms of this
Agreement to be performed and complied with by Seller prior to or at the
Closing.
(b)    All of the representations and warranties of Seller set forth in this
Agreement shall be true, accurate and complete in all material respects as of
the Closing Date, except for those representations and warranties expressly made
only as of the date hereof (which shall nonetheless be true as of such date).
(c)    Seller shall have delivered to Buyer title to the Property as required in
this Agreement, subject only to the Permitted Exceptions (as defined in Article
IV hereof).
(d)    The Loan Approval with respect to the assumption of the Mortgage Loan and
the assumption of the Mezzanine Loan has been obtained pursuant to Section 9.6
and the assumption thereof shall have closed simultaneously with the Closing
hereunder.
(e)    Seller shall have delivered all of the closing documents as described in
Section 9.3(a) of this Agreement.
(h)    Buyer shall have received the tenant estoppel certificates and/or
Seller’s estoppel certificates in accordance with Section 9.4.


ARTICLE III
BUYER’S EXAMINATION
Section 3.1    Buyer’s Independent Investigation.
(a)    Buyer acknowledges and agrees that it has been given a full opportunity
to inspect and investigate each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:
(i)    All matters relating to title, together with all governmental and other
legal requirements such as taxes, assessments, zoning, use permit requirements
and building codes.

4

--------------------------------------------------------------------------------




(ii)    The physical condition of the Property, including, without limitation,
the interior, the exterior, the structure, the paving, the utilities, and all
other physical and functional aspects of the Property. Such examination of the
physical condition of the Property shall include an examination for the presence
or absence of Hazardous Materials (as defined below), which shall be performed
or arranged by Buyer, at Buyer’s sole expense.
(iii)    Any easements and/or access rights affecting the Property.
(iv)    The tenant leases and any other occupancy agreements (each individually
referred to herein as a “Lease”, and collectively referred to herein as the
“Leases”) and all matters in connection therewith, including, without
limitation, the ability of the tenants to pay the rent.
(v)    The service contracts and other contracts or agreements of significance
to the Property (the “Contracts”).
(vi)    All other matters of material significance affecting the Property.
(b)    EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED
THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ZONING, TAX
CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY DILIGENCE MATERIALS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO BUYER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, BUYER WAIVES,
AND SELLER IS RELIEVED FROM, ANY OBLIGATION OR DUTY THAT SELLER MIGHT OTHERWISE
HAVE TO DISCLOSE ANY CONDITION, INCLUDING AN ENVIRONMENTAL CONDITION, RELATING
TO THE PROPERTY. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, BUYER
ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS.”
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, BUYER HAS NOT RELIED AND WILL NOT
RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY (INCLUDING SPECIFICALLY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY OR ON BEHALF OF SELLER, ANY DIRECT
OR INDIRECT OWNER OF SELLER, ANY PROPERTY MANAGER, ANY FRANCHISOR OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
EXPRESSLY SET FORTH IN THIS AGREEMENT. BUYER REPRESENTS TO SELLER THAT BUYER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO THE CLOSING, SUCH INVESTIGATIONS OF THE
PROPERTY, INCLUDING THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER
DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE, OR REMEDIAL ACTION TO BE TAKEN WITH RESPECT TO, ANY
HAZARDOUS MATERIALS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND
WILL RELY SOLELY UPON

5

--------------------------------------------------------------------------------




BUYER’S OWN INVESTIGATIONS AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF
OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. SUBJECT TO ARTICLE V HEREOF, UPON THE OCCURRENCE OF THE
CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING
CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS. EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, BUYER, UPON THE OCCURRENCE OF THE CLOSING, (I) SHALL BE DEEMED
TO HAVE RELEASED, ACQUITTED AND DISCHARGED SELLER (AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, EMPLOYEES AND AGENTS) FROM AND AGAINST, AND
(II) SHALL BE DEEMED TO HAVE WAIVED AND RELINQUISHED, ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, THAT BUYER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND ANY OF SELLER’S RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, MEMBERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF
OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS)
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. BUYER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR
REMOVAL OF HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY
BE REQUIRED AFTER THE CLOSING DATE, SUCH CLEANUP, REMOVAL OR REMEDIATION SHALL
BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
BUYER.
(c)    BUYER ACKNOWLEDGES THAT SELLER HAS NOT HELD ITSELF OUT AS ENGAGED IN THE
PRACTICE OF LAW OR ACCOUNTING, AND BUYER HAS NOT ESTABLISHED, DIRECTLY OR
INDIRECTLY, AN ATTORNEY-CLIENT OR ACCOUNTANT-CLIENT RELATIONSHIP WITH SELLER OR
ANY SELLER PARTIES. IT IS UNDERSTOOD AND AGREED THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, ANY REPRESENTATIONS OR STATEMENTS MADE BY SELLER OR ANY
OF THE SELLER PARTIES REGARDING LEGAL OR TAX CONSEQUENCES OF ANY OF THE
TRANSACTIONS DESCRIBED IN THIS AGREEMENT MAY NOT BE USED OR RELIED UPON BY
BUYER. BUYER REPRESENTS THAT IT HAS EITHER OBTAINED LEGAL COUNSEL AND TAX ADVICE
PRIOR TO ENTERING INTO THIS AGREEMENT OR IT HAS DEEMED IT UNNECESSARY TO SEEK
SUCH ADVICE. SELLER SHALL NOT BE HELD RESPONSIBLE FOR ANY FAILURE OF BUYER TO
SEEK AND OBTAIN LEGAL AND TAX ADVICE
(d)    In addition, Buyer expressly acknowledges that it is not relying upon the
information contained in the 110 William Street - Confidential Offering
Memorandum dated October 2013, furnished by Eastdil Secured on behalf of Seller,
or in any supplemental materials thereto.
Section 3.2    Release.
(a)    Without limiting the above, except with respect to a breach by Seller of
any of the representations and warranties contained in this Agreement or in any
of the Closing documents or Seller’s fraud, Buyer on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment manager, the
partners, trustees, shareholders, directors, officers, employees and agents of
each of them, and their respective

6

--------------------------------------------------------------------------------




heirs, successors, personal representatives and assigns, from any and all
demands, claims, legal or administrative proceedings, losses, liabilities,
damages, penalties, fines, liens, judgments, costs or expenses whatsoever
(including, without limitation, attorneys’ fees and costs), whether direct or
indirect, known or unknown, foreseen or unforeseen, that may arise on account of
or in any way be connected with the physical condition of the Property or any
law or regulation applicable thereto, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), the Resource Conservation and Recovery
Act of 1976 (42 U.S.C. Section 6901 et seq.), the Clean Water Act (33 U.S.C.
Section 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. Section 300f
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. Section 5101
et seq.), and the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.).
(b)    In connection with subsection (a) above, Buyer expressly waives the
benefits of any applicable law that generally provides as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”
(c)    The provisions of this Article III shall survive the Closing.
ARTICLE IV
TITLE
Section 4.1    Conditions of Title.
(a)    At the Closing, Seller shall convey title to the Real Property to Buyer
by good and sufficient bargain and sale deed without covenants in the form of
Exhibit B attached hereto (the “Deed”).
(b)    At the Closing, Seller shall transfer title to the Personal Property by a
bill of sale in the form attached hereto as Exhibit C (the “Bill of Sale”).
(c)    At the Closing, Seller shall transfer title to the Leases by an
assignment and assumption of leases in the form attached hereto as Exhibit D
(the “Assignment and Assumption of Leases”), and to the Contracts and Intangible
Property by an assignment and assumption of Contracts, Warranties and Guaranties
and other intangible property in the form attached hereto as Exhibit E (the
“Assignment and Assumption of Contracts”).
Section 4.2    Title Commitment; Title Objections
(a)    Title insurance for the acquisition will be provided by Stewart Title
Insurance Company. The order for title will be placed jointly through First
Nationwide Title Agency and National Land Tenure Company LLC.
(b)    Attached as Schedule 11 is a copy of that certain commitment for title
insurance from Stewart Title (the “Title Commitment”). Seller has also provided
to Buyer prior to or concurrently herewith a survey for the Real Property
prepared by Fehringer Surveying, P.C., dated May 19, 2012 (the “Survey”).
Attached as Schedule 13 is a mark-up of Schedule B of the Title Commitment,
identifying Buyer’s Title Objections (defined below) and Seller shall cure such
Title Objections on or prior to the Closing.

7

--------------------------------------------------------------------------------




(c)    If the Title Company raises or the Title Commitment contains any
objectionable or supplemental title exceptions (other than the Permitted
Exceptions), whether on a continuance, by endorsement or otherwise, Buyer shall
have the right to send a statement (a “Title Objection Statement”) to Seller
within five (5) days of Buyer’s receipt thereof (but in no event after the
Closing Date) objecting to such title exceptions, encumbrances, liens or other
title matters (other than Permitted Exceptions) (such objections, the “Title
Objections”), and Seller will have a reasonable period of time from receipt of
such statement(s) to respond thereto pursuant to clause (c) below.
Notwithstanding the foregoing, any additional or supplemental exceptions,
encumbrances, liens or other title matters not specifically identified in a
Title Objection Statement within such five (5) day period shall also be deemed
to be “Permitted Exceptions”; provided, however, that all Mandatory Seller
Removal Items (as hereinafter defined) shall automatically be deemed Title
Objections without the need for any notice by Buyer to Seller as provided
herein.
(d)    In the event Buyer shall deliver a Title Objection Statement within the
applicable time periods referred to in Section 4.2(b), Seller shall have the
right, but not the obligation, to attempt to cure any such Title Objections.
Within ten (10) days after receipt of a Title Objection Statement, Seller shall
notify Buyer in writing whether Seller elects to attempt to cure any such Title
Objections. If Seller shall fail to notify Buyer in writing whether Seller
elects to attempt to cure any such Title Objections within such 10-day period,
Seller shall be deemed to have elected to attempt to cure any such Title
Objections. If Seller elects or is deemed to have elected to attempt to cure any
such Title Objections, Seller shall have until the Scheduled Closing Date (as
hereinafter defined) to attempt to remove, satisfy or cure the same, provided
that is Seller is unable to cure any such Title Objections by the Scheduled
Closing Date, Seller shall be entitled to a reasonable adjournment of the
Closing, but in no event shall the adjournment exceed sixty (60) days in the
aggregate. If Seller elects not to cure any Title Objections, or if Seller is
unable to effect a cure of such Title Objections prior to the Scheduled Closing
Date (or such adjourned Closing Date, as applicable), Buyer shall elect, within
five (5) business days after receipt of written notice from Seller that Seller
has elected not to cure any such Title Objections or that Seller is unable to
effect a cure of such Title Objections, as the case may be, one of the following
options: (i) to accept a conveyance of the Property subject to the Permitted
Exceptions and any Title Objection that such Seller is unwilling or unable to
cure, and without reduction of the Purchase Price, in which case, such Title
Objection shall be deemed to be a “Permitted Exception”; or (ii) to terminate
this Agreement by sending written notice thereof to Seller, and upon delivery of
such termination notice: (x) this Agreement shall terminate (y) the Deposit
shall be returned to Buyer and (z) thereafter neither Buyer nor Seller shall
have any further rights, obligations or liabilities hereunder except to the
extent that any obligation or liability set forth herein expressly survives
termination of this Agreement. If Buyer shall fail to notify Seller in writing
of Buyer’s election of the options in clauses (i) or (ii) referred to above in
this Section 4.2(c) within such five (5) business day period, Buyer shall be
deemed to have elected to accept the conveyance of the Property under clause (i)
above. Notwithstanding anything to the contrary contained herein, (A) Seller
shall be required to remove (1) all monetary encumbrances and liens (other than
the lien of the Mortgage Loan documents which shall remain in connection with
the assumption by Buyer at the Closing in accordance with Section 9.6), and (2)
any Title Objections which have been voluntarily placed or consented to by
Seller against the Property on or following the date hereof (the items in
subclauses (1) and (2), collectively, the “Mandatory Seller Removal Items”), and
(B)  except as provided in the foregoing subclause (A), other than Mandatory
Seller Removal Items, Seller shall not have any obligation to cure any Title
Objection that is not a monetary Encumbrance (and Seller’s failure to cure any
Title Objection that is not a monetary encumbrance (other than Mandatory Seller
Removal Items) shall in no event constitute a breach by Seller of its
obligations under this Agreement.
(e)    If on the Closing Date any of the Property continues to be encumbered by
any Mandatory Seller Removal Items or any other Title Objections which Seller
has elected or is deemed to have elected to cure, pay or discharge, the Seller
may, in addition to any other methods available to it

8

--------------------------------------------------------------------------------




under this Agreement, use any portion of the Deposit and the Purchase Price to
satisfy the same, provided that Seller so acting shall simultaneously either
deliver to Buyer on the Closing Date instruments in recordable form, sufficient
to satisfy such Title Objections of record, together with the cost of recording
or filing said instruments, or arrange with Title Company for the issuance of
the Title Policy to Buyer free of any such Mandatory Seller Removal Items or
Title Objections which Seller has elected or is deemed to have elected to cure
without additional cost or premium to Buyer.
(f)    In addition to the matters deemed “Permitted Exceptions” under Sections
4.2(b) and (c) hereof, each of the following shall constitute a “Permitted
Exception”, and, notwithstanding anything to the contrary contained herein,
shall not be a “Title Objection”):
(i)    any state of facts disclosed on the Survey;
(ii)    any state of facts that a personal inspection of the Property might
disclose;
(iii)    all covenants, easements, reservations, encumbrances, restrictions,
agreements and other title matters which are set forth on Schedule 13 annexed
hereto (and not noted as a Title Objection);
(iv)    any defects in or objections to title or Survey matters, including any
title exceptions, encumbrances or liens, which become a Permitted Exception
pursuant to Section 4.2(b) or (c) hereof;
(v)    real estate taxes or installments thereof, water charges, sewer rents and
assessments, special assessments and governmental charges, business improvement
district charges and any liens relating to any of the foregoing, and tax liens
for unpaid inspection fees and permit fees, in each case, a lien not yet due and
payable, and subject to proration as provided in Section 9.5;
(vi)    any and all violations of law or municipal ordinances, orders or
requirements issued by the departments of buildings, fire, labor, health or
other Federal, State, County, Municipal or other departments and governmental
agencies having jurisdiction against or affecting the Property, provided that
Seller shall give Buyer a credit against the Purchase Price in the aggregate
amount of any Environmental Control Board liens that are shown in the Title
Commitment;
(vii)    any and all present and future laws, regulations, restrictions,
requirements, ordinances, resolutions and orders (including any of the foregoing
relating to zoning, building and environmental protection) as to the use,
occupancy, subdivision or improvement of the Property adopted or imposed by any
governmental authority;
(viii)    any lien or encumbrance encumbering the Property as to which Seller
shall deliver to Buyer, or Title Company, at or prior to the Closing Date,
proper instruments, in recordable form, cancelling such lien or encumbrance,
together with any other instruments necessary thereto and the cost of recording
and cancelling the same;
(ix)    all rights or easements, if any, of the City of New York or New York
County or any public or private utility company, to maintain telephone wires,
pipes, conduits or other facilities which enter or cross the Property;
(x)    variations between tax lot lines and record lines and variations between
tax maps and record descriptions;

9

--------------------------------------------------------------------------------




(xi)    any lien or encumbrance as to which Title Company will insure, or commit
to insure, Buyer against loss or forfeiture of title to, or collection from, the
Property without additional cost to Buyer, whether by payment, bonding,
indemnity of Seller or otherwise;
(xii)    Uniform Commercial Code filings which are more than five (5) years old
on the day prior to the Closing Date;
(xiii)    Any and all Leases, licenses or other occupancy agreements as set
forth on Schedule 2 and any other Leases entered into after the date hereof
which have been approved by Buyer in connection with Section 8.1 hereof; and
(xiv)    any other matter which constitutes a Permitted Exception under the
terms of this Agreement.
Section 4.3    Evidence of Title. Delivery of title in accordance with the
foregoing shall be evidenced by the willingness of the Title Company to issue,
at Closing, its standard Owner’s American Land Title Association Policy of Title
Insurance in the amount of the Purchase Price showing title to the Real Property
vested in Buyer, subject to no exceptions other Permitted Exceptions (the “Title
Policy”).
ARTICLE V
SELLER’S REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the date hereof and as of the Closing Date, that:
(a)    Seller is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware. This Agreement
(i) is and at the time of Closing will be duly authorized, executed and
delivered by Seller, (ii) is and at the time of Closing will be legal, valid and
binding obligations of Seller, and (iii) does not and at the time of Closing
will not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller or the Property is subject. All documents
executed by Seller which are to be delivered to Buyer at Closing (i) are or at
the time of Closing will be duly authorized, executed and delivered by Seller,
(ii) are or at the time of Closing will be legal, valid and binding obligations
of Seller, and (iii) do not and at the time of Closing will not violate any
provision of any agreement or judicial order to which Seller is a party or to
which Seller or the Property is subject.
(b)    Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the United States Internal Revenue Code of 1986, as amended (the “Federal
Code”).
(c)    To Seller’s knowledge, the list of Leases in Schedule 2 attached hereto
is a true, correct and complete list of all of the Leases covering the Property
as of the Effective Date. To Seller’s knowledge, Seller has delivered to Buyer,
or made available to Buyer for review, true and complete copies of all Leases
set forth on Schedule 2. To Seller’s knowledge, the Leases are in full force and
effect and none of the Leases have been modified, amended, terminated, renewed
or extended, except as set forth on Schedule 2. As of the Effective Date, to
Seller’s knowledge, no written notice of default has been given or received by
Seller under any of the Leases, except as listed on Schedule 2. To the best of
Seller’s knowledge, the list of service contracts in Schedule 3 attached hereto
is a complete list of all of the service contracts affecting the Property as of
the Effective Date (“Service Contracts”).

10

--------------------------------------------------------------------------------




(d)    To Seller’s knowledge, Seller has not received written notice from any
applicable governmental authority that the Property is in violation of any laws,
ordinances or regulations of any applicable governmental authority having
jurisdiction thereover or control thereof.
(e)    To Seller’s knowledge, Seller has not received written notice from any
applicable governmental authority of any pending or threatened special
assessments or condemnation actions with respect to the Property.
(f)    To Seller’s knowledge, Seller has received no written notice, that the
Property is in material violation of any federal, state, local or administrative
agency ordinance, law, rule, regulation, order or requirement relating to
environmental conditions or Hazardous Material (“Environmental Laws”). For the
purposes hereof, “Hazardous Material” shall mean any substance, chemical, waste
or other material which is listed, defined or otherwise identified as
“hazardous” or “toxic” under any federal, state, local or administrative agency
ordinance or law, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq. and the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., or any
regulation, order, rule or requirement adopted thereunder, as well as any
formaldehyde, urea, polychlorinated biphenyls, petroleum, petroleum product or
by product, crude oil, natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel or mixture thereof, radon, asbestos, and
“source,” “special nuclear” and “by product” material as defined in the Atomic
Energy Act of 1985, 42 U.S.C. §§ 3011 et seq.
(g)    Seller has not been the subject of any filing of a petition under the
Federal Bankruptcy Law or any federal or state insolvency laws or laws for
composition of indebtedness or for the reorganization of debtors.
(h)    Except as disclosed in Schedule 4 attached hereto, there is no litigation
filed against Seller or, to Seller’s knowledge, the Property, that would
adversely affect the current use or operation of the Property or the ability of
Seller to perform its obligations under this Agreement.
(i)    To Seller’s knowledge, Schedule 5 is a true, correct and complete rent
roll for the Property and the security deposits currently held by Seller under
the Leases (and specifying whether such security deposits are held as cash or
letters of credit).
(j)    To Seller’s knowledge, there are no “free rent” or abatements outstanding
under any of the Leases other than as set forth on Schedule 6 attached hereto.
(k)    To Seller’s knowledge, except as set forth on Schedule 7, there are no
Tenant Inducement Costs or Leasing Commissions (as hereinafter defined) due or
to become due in connection with any Lease in effect as of the date hereof.
(l)    Attached as Schedule 8 is a schedule of all of the material documents and
agreements evidencing and/or securing the Mortgage Loan (collectively, the
“Mortgage Loan Documents”). The Mortgage Loan Documents have not been modified,
terminated, amended or waived except as provided on Schedule 8. As of the
Effective Date, Seller has made all payments of principal, interest and any
other sums that became due and payable under the Mortgage Loan Documents and
Seller has not received any written notice alleging that Seller is in default in
the performance or observance of any of the material covenants and obligations
required to be kept, observed or performed by Seller under the Mortgage Loan
Documents. To Seller's knowledge, there is no other matter which, with the
giving of notice, the passage of time, or both, would constitute an event of
default under any of the Mortgage Loan Documents.

11

--------------------------------------------------------------------------------




(m)    Attached as Schedule 9 is a schedule of all of the material documents and
agreements evidencing and/or securing the Mezzanine Loan (collectively, the
“Mezzanine Loan Documents”). The Mezzanine Loan Documents have not been
modified, terminated, amended or waived except as provided on Schedule 9. As of
the Effective Date, the Mezzanine Borrower has made all payments of principal,
interest and any other sums that became due and payable under the Mezzanine Loan
Documents and neither Seller nor the Mezzanine Borrower has not received any
written notice alleging that Seller or the Mezzanine Borrower is in default in
the performance or observance of any of the material covenants and obligations
required to be kept, observed or performed by the Mezzanine Borrower under the
Mezzanine Loan Documents. To Seller's knowledge, there is no other matter which,
with the giving of notice, the passage of time, or both, would constitute an
event of default under any of the Mezzanine Loan Documents.
(n)    Neither Seller nor its beneficial owners have sold or contracted to sell
the Property or entered into a ground lease or contracted to enter into a ground
lease with respect the Property or granted any right of first refusal or first
offer with respect to the Property. Seller has not sold or contracted to sell
any air rights, development rights or zoning rights.
Section 5.2    Certain Limitations on Seller’s Representations and Warranties.
Notwithstanding anything to the contrary contained in this Agreement, no claim
for a breach of a representation or warranty by Seller shall be actionable if
the breach in question results from or is based on a condition, state of facts
or other matter with respect to which Buyer has knowledge on or prior to the
Closing (such conditions, state of facts or other matters are herein referred to
as “Exception Matters”). If Buyer obtains knowledge of any Exception Matters
after the Effective Date and prior to Closing, then:
(a)    if Buyer’s damages for all such breaches collectively aggregate $100,000
or less, then Buyer shall proceed to Closing without credit or offset against
the Purchase Price;
(b)    if Buyer’s damages for all such breaches collectively aggregate more than
$100,000, and less than one percent (1%) of the Purchase Price, then Seller
shall grant to Buyer a credit against the Purchase Price in the amount of such
aggregate damages, in which case Buyer shall be obligated to proceed to Closing
with such credit.
(c)    if Buyer’s damages for all such breaches collectively aggregate one
percent (1%) of the Purchase Price or more, then Buyer shall have the election
of getting a credit against the Purchase Price in the amount of such aggregate
damages, in which case Buyer shall be obligated to proceed to Closing with such
credit. If Buyer elects not to get any such credit against the Purchase Price,
then Buyer’s sole remedy shall be to terminate this Agreement and receive a
refund of its Deposit and reimbursement of Buyer’s Transaction Costs.
Upon a termination of this Agreement pursuant to this Section 5.2, neither party
shall have any further rights or obligations hereunder except those rights or
obligations which are expressly stated herein to survive the termination of this
Agreement.
Section 5.3    Survival; Limitation of Liability. All representations and
warranties of Seller contained in this Agreement shall survive the Closing,
provided that Buyer must give Seller written notice of any claim it may have
against Seller for a breach of any such representation or warranty, or for
breach of any covenants of Seller contained in this Agreement within 6 months
following the Closing Date (the “Survival Period”). Any claim which Buyer may
have at any time, whether known or unknown, which is not asserted prior to
expiration of the Survival Period shall not be valid or effective, and Seller
shall have no liability with respect thereto. Without limiting the foregoing,
Buyer may not bring any action against Seller for a breach of any
representation, warranty, indemnity or covenant of Seller contained in

12

--------------------------------------------------------------------------------




this Agreement or in any agreement delivered by Seller to Buyer at Closing
unless and until the aggregate amount of all liability and losses arising out of
any such breach exceeds One Hundred Thousand Dollars ($100,000), it being
Seller’s desire to curtail any frivolous lawsuits. In addition, in no event will
Seller’s liability for all such breaches exceed, in the aggregate, $5,000,000.
The provisions of this Section 5.3 shall survive the Closing. As security for
any breach by Seller for any representation, warranty, indemnity or covenant of
Seller contained in this Agreement or in any agreement delivered by Seller to
Buyer at Closing, Seller shall deposit with Escrow Agent at the Closing an
amount equal to the $5,000,000 (the "Escrow Funds"), to be held in escrow
pending a resolution of the claim of Buyer against Seller pursuant to this
Section 5.3 in accordance with the terms set forth in an escrow agreement to be
entered into by the parties at the Closing (the “Escrow Agreement”). Provided
that Buyer has not received any notice of any breach of any representation,
warranty, indemnity or covenant of Seller contained in this Agreement, such
Escrow Funds shall be released six (6) months after the Closing Date. If Buyer
notifies Seller in writing of a breach of a representation, warranty, indemnity
or covenant of Seller contained in this Agreement within six (6) months after
the Closing Date, such Escrow Funds shall remain with the Escrow Agent until the
earlier to occur of (a) written agreement of Seller and Buyer with respect to
the disposition of such Escrow Funds, or (b) a final, non-appealable order
issued by a court of competent jurisdiction determining a resolution of the
claim. Seller may direct that a portion of the Purchase Price to be paid at
Closing be paid to Escrow Agent to serve as the Escrow Funds.
Section 5.4    Seller’s Knowledge. Buyer expressly understands and agrees that
the phrase “to Seller’s knowledge” as used in Section 5.1 means the actual
knowledge only and not any implied, imputed or constructive knowledge of Kent
Swig, Ron Shaver, Tony Zografos or Jonathan Dean, without any independent
investigation having been made.
ARTICLE VI
RISK OF LOSS AND INSURANCE PROCEEDS
Section 6.1    Loss. Seller shall give Buyer notice of the occurrence of damage
or destruction of, or the commencement of condemnation proceedings affecting,
any portion of the Property. In the event that all or any material portion of
the Property is condemned, or destroyed or damaged by fire or other casualty
prior to the Closing and the cost to repair or restore any loss or damage caused
thereby is greater than five percent (5%) of the Purchase Price, then Buyer may,
at its option to be exercised within ten (10) days of Seller’s notice of the
occurrence of the damage or destruction or the commencement of condemnation
proceedings, either terminate this Agreement or consummate the purchase for the
full Purchase Price as required by the terms hereof. If Buyer elects to
terminate this Agreement or fails to give Seller notice within such ten (10) day
period that Buyer will proceed with the purchase, then this Agreement shall
terminate at the end of such ten (10) day period and the Deposit shall be
returned to Buyer and neither party shall have any further rights or obligations
hereunder except as provided in Sections 7.1, 10.3 and 10.12 and other sections
herein expressly stated to survive termination. If (a) a portion of the Property
is condemned or destroyed or damaged by fire or other casualty prior to the
Closing and the cost to repair or restore any loss or damage caused thereby is
equal to or less than five percent (5%) of the Purchase Price, or (b) Buyer
elects within the aforesaid ten (10) day period to proceed with the purchase,
then this Agreement shall not terminate and upon the Closing, there shall be a
credit against the Purchase Price due hereunder equal to the amount of any
insurance proceeds or condemnation awards collected by Seller as a result of any
such damage or destruction or condemnation, plus the amount of any insurance
deductible, less any sums expended by Seller toward the restoration or repair of
the Property (but in no event shall the amount of such credit exceed the
Purchase Price). If the proceeds or awards have not been collected as of the
Closing, then such proceeds or awards shall be assigned to Buyer, except to the
extent needed to reimburse Seller for sums expended to collect such proceeds or
repair or restore the Property, and Buyer shall not receive any credit against
the Purchase Price with

13

--------------------------------------------------------------------------------




respect to such proceeds or awards; provided, that if the amount of proceeds or
awards subsequently received by Buyer exceeds the Purchase Price, then Buyer
shall pay to Seller any such excess within ten (10) days after Buyer’s receipt
of such proceeds or awards. The provisions of this Section 6.1 shall (a) survive
the Closing, and (b) supersede the provisions of Section 5-1311 of the General
Obligations Law of the State of New York.
ARTICLE VII
BROKERS AND EXPENSES
Section 7.1    Brokers. The parties represent and warrant to each other that
except for Eastdil Secured, whose commission shall be paid by Seller upon
Closing in accordance with the provisions of a separate written agreement
between Seller and such broker, no broker or finder was instrumental in
arranging or bringing about this transaction and that there are no claims or
rights for brokerage commissions or finder’s fees in connection with the
transactions contemplated by this Agreement. If any person brings a claim for a
commission or finder’s fee based upon any contact, dealings or communication
with Buyer or Seller, then the party through whom such person makes his claim
shall defend the other party (the “Indemnified Party”) from such claim, and
shall indemnify the Indemnified Party and hold the Indemnified Party harmless
from any and all costs, damages, claims, liabilities or expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Indemnified Party in defending against the claim. The provisions of this
Section 7.1 shall survive the Closing or, if the purchase and sale is not
consummated, any termination of this Agreement.
Section 7.2    Closing Costs. Buyer, on the one hand, and Seller, on the other
hand, shall each pay their own legal fees related to the negotiation and
preparation of this Agreement and all documents required to consummate the
transaction contemplated hereby. Seller shall pay the costs to remove, discharge
or insure over any encumbrances or liens and all recording fees associated with
such encumbrances or liens. Buyer shall pay (i) all costs associated with its
due diligence, including, without limitation, the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all mortgage
taxes, if any, (iii) all recording fees (other than to discharge encumbrances or
liens, (iv) all sales and use taxes applicable to the sale of the Personal
Property, (v) the premium for any title insurance including the Title Policy,
(vi) all new survey or update costs, (vii) the costs of title search and
examination with respect to the Property ordered by Buyer and (viii) in the
event Buyer assumes the existing financing on the Property, the applicable loan
assumption fee as set forth in the Mortgage Loan Documents or the Mezzanine Loan
Documents. Seller shall pay all city, state and county transfer taxes and
similar amounts relating to the conveyance of the Real Property from Seller to
Buyer. Buyer, on the one hand, and Seller, on the other hand, shall each pay
fifty percent (50%) of any escrow charges of Escrow Agent related to the Deposit
and the Closing. All other customary purchase and sale closing costs shall be
paid by Seller or Buyer in accordance with the custom in the jurisdiction of New
York.
ARTICLE VIII
LEASES AND OTHER AGREEMENTS
Section 8.1    Buyer’s Approval of New Leases and Agreements Affecting the
Property. Between the Effective Date and the Closing Date (as defined in
Section 9.2 below), Seller shall not enter into any new Lease or other
agreement, affecting the Property, or modify or terminate any existing Lease or
other agreement affecting the Property, without first obtaining Buyer’s
approval, which approval will not be unreasonably withheld or delayed. Seller
shall submit an actual copy of such new Lease or other agreement, Lease or
agreement modification, or Lease or agreement termination at the time that
Seller seeks Buyer’s approval. If Buyer fails to give Seller notice of its
approval or disapproval of any such

14

--------------------------------------------------------------------------------




proposed action within five  (5) days after Seller notifies Buyer of Seller’s
desire to take such action, then Buyer shall be deemed to have given its
approval. Notwithstanding anything to the contrary contained in this
Section 8.1, prior to the Closing Date, Seller may enter into any Service
Contract affecting the Property, or modify or terminate any existing Service
Contracts affecting the Property, without obtaining Buyer’s approval; provided,
however, that such Service Contracts shall be terminated by Seller as of the
Closing and Seller shall promptly deliver to Buyer true, correct and complete
copies thereof.
Section 8.2    Tenant Improvement Costs, Leasing Commissions and Free Rent. With
respect to any new Lease or Lease modification entered into by Seller between
the Effective Date and the Closing Date which has been approved or deemed
approved by Buyer pursuant to Section 8.1 above and which requires that (i)
Seller, as landlord, perform or pay or contract for any tenant improvement work
(including hard and soft costs) (collectively, “Tenant Inducement Costs”);
provided, however, that “Tenant Inducement Costs” shall not include loss of
income resulting from any free rental period (it being agreed that Seller shall
bear such loss resulting from any free rental period with respect to the period
prior to the Closing Date and that Buyer shall bear such loss with respect to
the period from and after the Closing Date, or (ii) pay or contract for any
leasing commissions (collectively, the “Leasing Commissions”, and together with
the Tenant Inducement Costs, collectively, “Leasing Costs”), Buyer shall be
responsible for such Leasing Costs. If, as of the Closing Date, Seller shall
have paid any Leasing Costs for which Buyer is responsible pursuant to the
foregoing provisions, Buyer shall reimburse Seller therefor at Closing;
provided, however, that Seller shall supply invoices and statements for all paid
Leasing Costs to Buyer prior to the Closing Date. On and after the Closing,
except as provided in this Agreement, including Section 9.5(a)(viii), Seller
shall have no further obligations with respect to any Leases or other agreements
affecting the Property, including, without limitation, tenant improvement work,
leasing commissions and free rent and Buyer shall assume all such obligations.
Section 8.3    Tenant Notices. At the Closing, Seller shall furnish Buyer with
one (1) original signed notice in the form attached hereto as Exhibit F,
disclosing that the Property has been sold to Buyer and that, after the Closing,
all rents should be paid to Buyer (the “Tenant Notice Letter”). After the
Closing, Buyer shall distribute copies of the Tenant Notice Letter to each
tenant of the Property.
Section 8.4    Local 94 Union Employees. Seller employs several Local 94 union
employees who work at the Property. It is understood and agreed that at the
Closing, Buyer will assume Seller’s employment obligations with respect to such
employees or enter into separate employment agreements with such employees.
Section 8.5    Notices. From and after the date hereof, and promptly after the
delivery or receipt thereof, Seller shall deliver to Buyer copies of all
material notices sent or received by Seller concerning Seller or the Property,
which relate to the Mortgage Loan, the Mezzanine Loan, Contracts, the Leases,
notices of releases of Hazardous Materials affecting the Property or any actual
or threatened condemnation of the Property or any portion thereof given by or on
behalf of any Federal, state or local governmental authority, and copies of all
other material correspondence sent, filed, served on or received by Seller from
any federal, state or local governmental authority affecting the Property.
Section 8.6    Loans. Seller shall, and shall cause the Mortgage Borrower and
Mezzanine Borrower (as such terms are hereinafter defined) to, pay any and all
amounts due and owing under the Mortgage Loan Documents and the Mezzanine Loan
Documents, as applicable, and perform or cause to be performed all of their
respective obligations thereunder. Seller shall not, nor permit Mortgage
Borrower or Mezzanine Borrower, without Buyer’s prior approval, which may be
withheld in Buyer’s sole and absolute discretion, to: (i) make any payments of
principal due under the Mortgage Loan Documents or the Mezzanine Loan Documents,
except to the extent, if any, required

15

--------------------------------------------------------------------------------




by the terms thereof, (ii) deplete or use any reserves and escrows held by
Mortgage Lender or Mezzanine Lender in respect of the Mortgage Loan or the
Mezzanine Loan, as applicable, except to the extent provided for by the Mortgage
Loan Documents and the Mezzanine Loan Documents, or (iii) enter into any new
agreements with respect to the Loans or modify or terminate any Mortgage Loan
Documents or any Mezzanine Loan Documents.
ARTICLE IX
CLOSING AND ESCROW
Section 9.1    Escrow Instructions. Upon execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Title Company, and this instrument shall serve as the instructions to the Title
Company as the escrow holder for consummation of the purchase and sale
contemplated hereby. Seller and Buyer agree to execute such reasonable
additional and supplementary escrow instructions as may be appropriate to enable
the Title Company to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.
Section 9.2    Closing. The location of the Closing shall be held in person
either at an office in New York City as designated by Lenders’ counsel in
connection with the Loan Assumptions or at the offices of Seller’s attorney,
Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, NY 10104-0050 or
as the parties may otherwise agree (which may be in escrow). The Closing shall
occur (i) no later than the date that is ten (10) business days after the date
that both Lenders (as defined in Section 9.6) shall have designated as the Loan
Assumption Closing Date (as hereinafter defined) in connection with the Loan
Assumptions, or (ii) such other earlier date and time as Buyer and Seller may
mutually agree upon in writing (either date in clause (i) or (ii), the
“Scheduled Closing Date”). Notwithstanding anything herein to the contrary,
Buyer may elect to adjourn the Scheduled Closing Date from time to time, for a
period not to exceed thirty (30) days in the aggregate, provided that (i) both
Lenders agree to such adjournment and (ii) Buyer deposits an additional deposit
with Escrow Agent in the amount of $5,000,000 (the “Additional Deposit”) no
later than the Scheduled Closing Date and by written notice from Buyer to Seller
no later than two (2) business days prior to then Scheduled Closing Date (the
Scheduled Closing Date, as the same may be adjourned as provided in this
Agreement, the “Closing Date”), time being of the essence. Upon depositing the
Additional Deposit with Escrow Agent, the Additional Deposit shall be deemed a
part of the Deposit. Closing shall be consummated and Buyer’s funds shall be
received on or before 5:00 P.M. Eastern Time on the Closing Date.
Section 9.3    Deposit of Documents.
(a)    At or before the Closing, Seller shall deposit into escrow the following
items:
(i)    the duly executed and acknowledged Deed conveying the Real Property to
Buyer, subject to the Permitted Exceptions;
(ii)    two (2) duly executed counterparts of the Bill of Sale;
(iii)    two (2) duly executed counterparts of the Assignment and Assumption of
Leases;
(iv)    two (2) duly executed counterparts of the Assignment and Assumption of
Contracts with respect to the Service Contracts that Buyer does not request that
Seller terminate as of the Closing Date (the “Assumed Contracts”);

16

--------------------------------------------------------------------------------




(v)    a certified rent roll;
(vi)    an affidavit pursuant to Section 1445(b)(2) of the Federal Code in the
form attached hereto as Exhibit G, and on which Buyer is entitled to rely, that
Seller is not a “foreign person” within the meaning of Section 1445(f)(3) of the
Federal Code;
(vii)    an authorizing resolution and an incumbency certificate and such other
documents as may be reasonably necessary to evidence the authority and capacity
of Seller and the authority of the signatory for Seller;
(viii)    one (1) duly executed Tenant Notice Letter;
(ix)    one (1) duly executed customary affidavit, in lieu of registration
required under Chapter 664-Laws of 1978 (as to the Property not being a multiple
dwelling);
(x)    one (1) duly executed original of (i) the New York State Combined Real
Estate Transfer Tax Return and Credit Line Mortgage Certificate (TP 584) (the
“State Transfer Tax Certificate”), (ii) the New York City Real Property Transfer
Tax Return, and (iii) the New York City Real Property Transfer Tax Report
(NYC-5217), and any other transfer tax forms and all other forms in connection
with the Real Property required to be filed with the City of New York, County of
New York, or New York State (which shall be prepared online using the Automated
City Register Information System (ACRIS);
(xi)    one (1) duly executed Closing Statement prepared in accordance with this
Agreement;
(xii)    a certificate dated as of Closing Date, certifying that all of the
representations and warranties made by Seller in this Agreement are true and
correct as of the Closing and, to the extent necessary, reflecting any changed
facts or circumstances between the date hereof and the Closing Date (provided
such changes shall remain subject to the provisions of Section 2.1(b);
(xiii)    a customary title affidavit from Seller;
(xiv)    copies of the existing Mortgage Loan Documents and the Mezzanine Loan
Documents;
(xv)    evidence that that certain management agreement with an affiliate of
Swig Equities relating to the Property has been terminated as of the Closing
Date;
(xvi)    originals (or to the extent originals are not available, copies) of the
tenant estoppel certificates or Seller’s estoppel certificates obtained pursuant
to Section 9.4;
(xvii)    the cash security deposits (together with interest accrued thereon
less any permitted administrative fee) and originals of all letters of credit
held by Seller, together with any transfer forms transferring the same to Buyer,
as security under the Leases, but only to the extent the same have not been
applied in accordance with the Leases, as and to the extent permitted pursuant
to this Agreement, or returned to tenants as and when required by such Leases,
and relate to tenants occupying space in the Building on the Closing Date
pursuant to Leases then in effect;
(xviii)    two (2) duly executed counterparts of the Escrow Agreement; and

17

--------------------------------------------------------------------------------




(xix)    duly executed counterparts of the Assumption Agreement and such other
documents, if any, as may be required to be executed by Seller and Mezzanine
Borrower to effect the Loan Assumptions in accordance with Section 9.6.
(b)    At the Closing, Buyer shall deposit into escrow the following items:
(i)    The balance of the Purchase Price, subject to proration in accordance
with Section 9.5;
(ii)    two (2) duly executed counterparts of the Bill of Sale;
(iii)    two (2) duly executed counterparts of the Assignment and Assumption of
Leases;
(iv)    two (2) duly executed counterparts of the Assignment and Assumption of
Contracts with respect to the Assumed Contracts;
(v)    an authorizing resolution and an incumbency certificate and such other
documents as may be reasonably necessary to evidence the authority and capacity
of Buyer and the authority of the signatory for Buyer;
(vi)    one (1) duly executed original of (i) the State Transfer Tax
Certificate, (ii) the New York City Real Property Transfer Tax Return, and (iii)
the New York City Real Property Transfer Tax Report (NYC-5217), and any other
transfer tax forms and all other forms in connection with the Real Property
required to be filed with the City of New York, County of New York, or New York
State (which shall be prepared online using the Automated City Register
Information System (ACRIS);
(vii)    one (1) duly executed Closing Statement prepared in accordance with
this Agreement;
(viii)    two (2) duly executed counterparts of the Escrow Agreement; and
(ix)    duly executed counterparts of the Assumption Agreement and such other
documents, if any, as may be required to be executed by Buyer to effect the Loan
Assumptions in accordance with Section 9.6.
(c)    Buyer and Seller shall each deposit such other instruments as are
reasonably required by the Title Company or otherwise required to close and
consummate the purchase and sale of the Property in accordance with the terms
hereof. Buyer and Seller hereby designate Title Company as the “Reporting
Person” for the transaction pursuant to Section 6045(e) of the Federal Code and
the regulations promulgated thereunder.
(d)    Seller shall deliver to Buyer originals (or to the extent originals are
not available, certified copies) of the Leases (together with the tenant files)
and Contracts then in effect and all correspondence related thereto, and
originals (or to the extent originals are not available, copies) of all books
and records relating to the operation of the Property, within two (2) business
days after the Closing Date. Seller shall deliver to Buyer a set of keys to the
Property on the Closing Date. The obligations of Seller in this subparagraph (d)
shall survive the Closing.
Section 9.4    Estoppel Certificates.

18

--------------------------------------------------------------------------------




(a)    It shall be a condition precedent to Buyer’s obligations to close
hereunder that Seller shall have obtained estoppel certificates in substantially
the form attached hereto as Exhibit H from tenants of the Property collectively
occupying a minimum of seventy percent (70%) of the gross leased area of the
Property, which shall include tenant estoppel certificates from the following
tenants (collectively, the “Required Tenants”): NYS Superintendent of Insurance,
NYC Department of Juvenile Justice, NYC Housing Development Corp. and NYC EDC.
Buyer shall accept an estoppel certificate in lieu of that attached as
Exhibit H, if such certificate shall be in the form of an estoppel which the
applicable tenant is entitled to deliver under the terms of its Lease.
(b)    Notwithstanding anything to the contrary contained in Section 9.4(a), in
the event Seller obtains estoppel certificates from tenants of the Property
collectively occupying at least fifty-five percent (55%) of the gross leased
area of the Property, but less than the requisite seventy percent (70%), Seller
may deliver to Buyer and warrant and represent to Buyer, with respect to such
missing estoppel certificates that as of the date represented and warranted:
(A) to the best of Seller’s knowledge, the Leases for those tenants are in full
force and effect and have not been modified or amended (except as forth on the
attached schedules to this Agreement); (B) the amount of the tenants’ security
deposits; (C) the term of the Lease, (D) such tenant’s annual rent, (E) the
dates through which rent has been paid; and (F) to the best of Seller’s
knowledge, neither any of those tenants nor Seller is in default thereunder;
provided, however, that notwithstanding anything to the contrary set forth in
this Agreement, Seller shall be obligated to make such representations and
warranties only to the extent they are accurate but all such representations and
warranties shall be consistent with the representations and warranties given by
Seller pursuant to this Agreement (and the Schedules hereto). Notwithstanding
anything to the contrary set forth in this Agreement, in no event shall Seller
be allowed to give any Seller’s estoppel certificates with respect to any
Required Tenant. Buyer shall be obligated to accept Seller’s certification in
lieu of any missing estoppel certificates. Seller’s certification shall be of no
further force and effect upon Buyer’s receipt of an estoppel certificate from
the applicable tenant pursuant to Section 9.4(a) above. Seller’s representations
and warranties in the certificate shall survive the Closing, provided that
(i) such representations and warranties shall be subject to the limitations on
liability set forth in Section 5.3 above, and (ii) Buyer must give Seller
written notice of any claim it may have against Seller for a breach of any such
representation and warranty within six (6) months after the Closing Date. Any
claim which Buyer may have which is not so asserted within such six (6) month
period shall not be valid or effective and Seller shall have no liability with
respect thereto. The Escrow Funds shall serve as security for Seller’s
certifications as well and the Escrow Agreement shall provide for same at the
Closing.
Section 9.5    Prorations.
(a)    With respect to the Property, Seller shall be entitled to all income
produced from the operation of the Property which is allocable to the period
prior to Closing and shall be responsible for all expenses allocable to that
period; and Buyer shall be entitled to all income and, except as otherwise
expressly provided in this Agreement, responsible for all expenses allocable to
the period beginning at 12:01 A.M. on the day Closing occurs. At the Closing,
all items of income and expense with respect to the Property listed below shall
be prorated in accordance with the foregoing principles and the rules for the
specific items set forth hereafter; provided, that Seller shall cause the
existing management contract for the Property to be terminated as of the Closing
Date:
(i)    Seller shall arrange for a billing under all those Service Contracts for
which fees are based on usage and with utility companies for a billing for
utilities, to include all utilities or service used up to the day Closing
occurs, and Seller shall pay the resultant bills. In the event any of the
Service Contracts set forth in Schedule 3 extend over periods beyond the Closing
the same shall be prorated on a per diem basis.

19

--------------------------------------------------------------------------------




(ii)    All real estate taxes together with installments of special assessments
payable therewith attributable to the Property due and payable in the fiscal
year in which the Closing occurs shall be prorated as of the Closing Date. Any
real estate taxes together with installments of special assessments payable
therewith due and payable in any calendar year which is (A) prior to the fiscal
year in which Closing occurs shall be the obligation of Seller, and
(B) subsequent to the fiscal year in which the Closing occurs shall be the
obligation of Buyer. In the event that as of the date Closing occurs the actual
tax bills for the tax year or years in question are not available and the amount
of tax to be prorated as aforesaid cannot be ascertained, then rates, millages
and assessed valuation of the previous year, with known changes, shall be used;
and after the Closing occurs and when the actual amount of taxes of the year or
years in question shall be determinable, such taxes will be re-prorated between
the parties to reflect the actual amount of such taxes. With respect to any
assessments which can be paid in installments, Seller shall only be responsible
for installments which are payable on or before the Closing Date. Seller shall
receive credit for any previously paid or prepaid taxes attributable to periods
from and after the date of Closing.
(iii)    Gas, water, electricity, heat, fuel, sewer and other utilities charges,
and annual fees for governmental licenses, permits and inspections relating to
the Property, shall be prorated on a per diem basis.
(iv)    Rent under the Leases shall be apportioned as of the Closing Date to the
extent such rent has actually been collected as of such date. Subject to
Subsection (vi) below, with respect to any rent arrearages arising under the
Leases for the period prior to the month in which the Closing occurs, after
Closing Buyer shall pay to Seller any rent actually collected which is
applicable to the period preceding the Closing Date; provided, however, that all
rent collected by Buyer shall be applied first to all unpaid rent accruing after
the Closing Date, and then to unpaid rent accruing prior to the Closing Date.
(v)    Where the Leases contain tenant obligations for taxes, common area
expenses, operating expenses or additional charges of any other nature (“Expense
Reimbursements”), and where Seller shall have collected any portion thereof in
excess of amounts owed by Seller for such items for the period prior to the
Closing Date, then there shall be an adjustment and credit given to Buyer on the
Closing Date for such excess amounts collected. Buyer shall apply all such
excess amounts to the charges owed by Buyer for such items for the period after
the Closing Date and, if required by the Leases, shall rebate or credit the
tenants with any remainder and shall indemnify, defend and hold Seller harmless
with respect to such obligation of Buyer. If it is determined that the amount
collected during Seller’s ownership period exceeded expenses incurred during the
same period by less than the amount previously credited to Buyer, then Buyer
shall promptly pay to Seller the difference. If it is determined that the amount
collected during Seller’s ownership period was less than the expenses incurred
by Seller during the same period, then Buyer shall promptly pay to Seller the
amount of such deficiency upon collection of same from the tenants. Seller shall
not receive at Closing any credit for Expense Reimbursements which have not
actually been incurred by Seller and collected from tenants. Subject to
Subsection (vi) below, to the extent Buyer collects any Expense Reimbursements
after the Closing, such amounts shall be applied by Buyer in the same order as
rent is to be applied pursuant to Subsection (iv) above.
(vi)    Notwithstanding anything to the contrary provided in Subsections (iv)
and (v) above, if a tenant directs that a particular payment be applied to a
particular payment obligation, then such payment shall be so applied. For
example, if Seller receives a payment after Closing and the tenant indicates
that the payment is for an Expense Reimbursement attributable to a month after
the Closing, then Seller shall promptly pay such amount to Buyer, and if Buyer
receives a payment after Closing and the tenant indicates that the payment is
for an Expense Reimbursement attributable to a month prior to Closing, then
Buyer shall promptly pay such amount to Seller. Seller shall not be entitled

20

--------------------------------------------------------------------------------




to sue a tenant or take any other actions to collect any delinquent rent or
Expense Reimbursements due to Seller (and not previously paid to Seller),
provided that Buyer shall use good faith efforts to collect the same on Seller’s
behalf.
(vii)    All prepaid rentals and other prepaid payments attributable to Buyer’s
period of ownership, security deposits not applied against tenant’s obligations
under tenant Leases, electric, gas, sewer and water deposits deposited with
Seller by tenants (including all accrued interest on all of the foregoing,
unless Seller is entitled to retain the benefit thereof) under any Leases,
license agreements or concession agreements relating to the Property, shall all
belong to Buyer and all shall be assigned and delivered to Buyer at the Closing.
Seller shall be entitled to receive the amount of any utility deposits paid by
Seller with respect to the Property. Notwithstanding the foregoing, the amount
of any security deposits received by Seller and not applied against tenant’s
obligations under tenant Leases (in accordance with Section 9.5(d)) shall be
credited against the Purchase Price and Seller shall be entitled to retain such
deposits. Buyer shall indemnify, defend and hold Seller harmless with respect to
any prepaid amounts or security deposits delivered or credited to Buyer at
Closing.
(viii)    Seller shall pay at or prior to the Closing all (i) Leasing
Commissions to brokers or finders upon the creation, extension or renewal of a
Lease in effect on the date hereof, (ii) Tenant Inducement Costs under a Lease
in effect on the date hereof, and (iii) any other financial inducements provided
to or for the benefit of any one or more tenants under a Lease in effect on the
date hereof in connection with such tenant’s agreement to lease premises at the
Real Property which require any payment to be made by Seller (including such
things as payment of a tenant’s moving or relocation costs, payments to a
tenant’s prior landlord on account of obligations owing under a lease previously
entered into between the tenant and such landlord, and other payments of funds
by Seller which, pursuant to the provisions of the Lease, are made by Seller for
the purpose of inducing the tenant to lease its premises at the Real Property or
to renew or extend a pre-existing lease at the Real Property); provided that any
such Leasing Costs must either be set forth or referenced in the applicable
Lease. Buyer shall receive a credit at closing of $3,758,917.28 (per Schedule 7)
related to potential future Tenant Inducement Costs for the NYC Economic
Development and NYC Housing Development Leases. All actual tenant improvement
costs to be incurred in connection with the NYC Economic Development and NYC
Housing Development Leases will be the responsibility of the Buyer.
(ix)    Notwithstanding anything to the contrary contained in this Agreement,
Seller shall be responsible for performing and paying for, and shall receive a
credit at the Closing in the amount of $250,000 for, all tenant improvements
relating to the installation of cooling units prior to Closing with respect to
the Pacific College of Oriental Medicine Lease, which costs are considered a
“Tenant Reimbursement” (as defined by such Lease) and will become a note
receivable from such tenant. In the event such work is not completed and paid in
full by Seller by the Closing Date, Buyer shall receive a credit covering the
remaining costs to be expended to complete such work.
(x)    Seller shall be responsible for completing and paying for certain Local
Law 11 work and true, correct and complete copies of the contracts relating to
such work have been delivered to Buyer by Seller. In the event such work is not
completed and paid in full by Seller by the Closing Date, Buyer will receive a
credit covering the remaining costs to be expended to complete such work and
this credit will not exceed $250,000. It is also anticipated that Local Law 11
work will need to be performed on the rear façade of the Property in the spring
of 2014; such rear façade work shall be the responsibility of Buyer.
(b)    [intentionally omitted]

21

--------------------------------------------------------------------------------




(c)    Buyer shall receive a credit at the Closing for interest under the Loans
(defined below) computed from the last monthly payment due prior to the Closing
Date through the Closing Date. Seller shall receive a credit at the Closing for
the amounts on deposit with Lenders, representing reserves for taxes, insurance,
reserves for tenant improvements, capital improvements, or for any other
reserve, escrow, lockbox or cash collateral account (subject to the prorations
required under Section 9.5) held by Lender, directly or indirectly, as of the
Closing Date so long as the Lenders have either transferred to, or continue to
hold such amounts for the benefit of, the Buyer at the Closing.  During the Loan
Contingency Period (defined below), Seller shall notify Buyer as to the amounts
held, as of the date of such notice, by the Lender, with respect to any reserves
or escrows. 
(d)    Seller shall determine the aforesaid prorations and deliver a closing
statement reflecting such prorations to Buyer on or before the date that is
five (5) business days before the Closing Date. Upon approval by Buyer, the
parties shall deliver the approved prorations closing statement to the Title
Company; provided that (i) if any of the aforesaid prorations cannot be
calculated accurately as of the date that is three (3) business days prior to
the Closing Date or, (ii) if any of the aforesaid prorations were calculated
inaccurately, then the same shall be calculated by Seller and delivered to Buyer
as soon as reasonably practicable after the Closing Date and either party owing
the other party a sum of money based on such subsequent proration(s) shall
promptly pay said sum to the other party, pursuant to the terms of this
Section 9.5. To the extent that revenues and expenses to be prorated are not
known as of the date of Closing, Seller and Buyer shall reconcile such amounts
on the date that is ninety (90) days after the date of Closing or such longer
period of time as may be necessary in the exercise diligence by both parties to
adequately finalize such prorations.
(e)    Buyer shall pay for (i) the cost to update, recertify or otherwise revise
the Survey, (ii) the premium for the Title Policy, the cost of any endorsements
to the Title Policy, the cost of any related title examination charges, and the
cost of any chain-of-title search, (iii) any personal property taxes applicable
to the sale of the Property, (iv) one-half of all escrow fees and expenses, (v)
any recording charges, and (vi) all costs relating to any financing obtained by
Buyer (including, without limitation, mortgage recording taxes, if applicable).
Seller shall pay for (i) any and all city, county and state transfer taxes or
documentary stamp taxes applicable to the sale of the Property, and (ii)
one-half of any escrow fees and expenses. Seller and Buyer shall pay their
respective attorneys’ fees. All other fees and expenses applicable to the sale
shall be prorated between Buyer and Seller in accordance with customary practice
for the State, County and City of New York, Borough of Manhattan.
(f)    Prior to the Closing, Seller shall have the right (i) to apply any
security deposits held under Leases in respect of defaults by any tenant which
has vacated its entire premises, and (ii) to return the security deposit of any
tenant thereunder who in the good faith judgment of Seller is entitled to the
return of such deposit pursuant to the terms of its Lease or otherwise by law.
At the Closing, Seller shall transfer or cause to be transferred to Buyer any
security deposits which are held in the form of letters of credit (the “SD
Letters of Credit”) if the same are transferable at Closing; if any of the SD
Letters of Credit are not transferable by their terms, Seller shall request the
tenants obligated under such SD Letters of Credit to cause new letters of credit
to be issued in favor of Buyer in replacement thereof. For any non-transferable
letters of credit for which Seller was unable to cause the tenants thereunder to
issue new letters of credit in favor of Buyer, Buyer shall diligently pursue
transfer or replacement, as applicable, of any non-transferable SD Letters of
Credit, after Closing, and until such transfer or issuance, Seller shall take
all reasonable action, as directed by Buyer and at Buyer’s expense, to (i) cause
the applicable tenant(s) to transfer or replace such SD Letter of Credit, and
(ii) cooperate with Buyer to draw down on any such SD Letter of Credit before
the same has been transferred or replaced, as applicable. At the Closing, Seller
shall deliver possession of all original SD Letters of Credit, together with
completed transfer forms transferring same to Buyer to the extent such SD
Letters of Credit are transferable. In connection with the presentment of

22

--------------------------------------------------------------------------------




such SD Letters of Credit for payment as permitted under the terms of the
applicable tenant Lease, and in consideration of Seller’s agreement as
aforesaid, Buyer shall indemnify, defend and hold Seller harmless from any
liability, damage, loss, cost or expense arising out of Buyer’s draw down of the
SD Letters of Credit after the Closing.
(g)    The provisions of this Section 9.5 shall survive the Closing.
Section 9.6    Assumption of Existing Financing
(a)    Seller is the borrower (“Mortgage Borrower”) under a first priority
mortgage loan in the original principal amount of $141,500,000 secured by a
mortgage and security agreement on the Property (the “Mortgage Loan”) and for
the benefit of UBS Real Estate Securities Inc. (the “Mortgage Lender”) and
evidenced by certain loan documents listed on Schedule 8 attached hereto. 
Seller’s affiliate is the borrower under a mezzanine loan (“Mezzanine Borrower”)
in the original principal amount of $20,000,000 (the “Mezzanine Loan”, and
together with the Mortgage Loan, the “Loans”) for the benefit of Pearlmark
Mezzanine Realty Partners III, L.L.C. and TMRP III Co-Investment, L.L.C. (the
“Mezzanine Lenders” and, together with the Mortgage Lender, the “Lenders”), and
evidenced by certain loan documents listed on Schedule 9. 
(b)    Buyer’s obligations to effect the Closing under this Agreement are
conditioned upon (A) (i) obtaining the written consent of the Mortgage Lender to
the assumption by Buyer of the Mortgage Loan (the “Mortgage Assumption”), (ii)
obtaining the written consent of the Mezzanine Lenders to the assumption by an
affiliate of Buyer of the Mezzanine Loan (“Mezzanine Assumption”), and (iii) the
substitution of one or more proposed substitute guarantors that satisfy the net
worth and other financial criteria set forth in the Mortgage Loan Documents and
the Mezzanine Loan Documents or are otherwise acceptable to the Lenders in place
of any and all existing guarantor(s) and indemnitor(s) under all Mortgage Loan
Documents or the Mezzanine Loan Documents, (the conditions described in
subclauses (A)(i) through (iii), collectively, the “Loan Approval”), and (B) the
closing of the Mortgage Assumption and the Mezzanine Assumption (collectively,
the “Loan Assumptions”). The Loan Approval may be conditioned on compliance with
Lenders’ requirements regarding the consummation of the Loan Assumptions
expressly set forth in Section 8.1 of the Mortgage Loan and Mezzanine Loan
agreements. The parties agree that Loan Approval with respect to a Loan shall be
deemed given if the assumption contemplated hereby is approved by the applicable
Lender, even if such approval is conditioned upon or subject to the execution
and delivery of the documents and deliveries contemplated by Section 8.1 of the
Mortgage Loan and Mezzanine Loan agreements, provided, however, the Loan
Approval shall not be deemed to be given if (A) such approval is conditioned
upon or subject to the execution and delivery of any other material documents,
deliveries conditions or requirements that not expressly contemplated in Section
8.1 of the Mortgage Loan and Mezzanine Loan agreements or (B) such approval is
conditioned upon Buyer agreeing to material modifications to the Mortgage Loan
Documents or the Mezzanine Loan Documents other than modifications to reflect
the borrowers’ identities, organizational structure and required transfer
provisions, unless otherwise approved by Buyer in its sole and absolute
discretion.
(c)    No later than three (3) business days after the Effective Date, Seller
shall deliver to the servicers of the Loans and/or the Lenders under the Loans a
written request (in accordance with Section 8.1 of the Mortgage Loan and the
Mezzanine Loan agreements) requesting that the Lenders agree to the Loan
Assumptions. Seller shall deliver a copy of such written request to Buyer and
shall deliver to Buyer any response received by Seller from such servicers or
Lenders with respect to such written request. Buyer shall, from and after
receipt of such written response from such servicers or Lenders with respect to
the Loan Assumption until the date that is 120 days thereafter (the “Loan
Contingency Period”), use commercially reasonable efforts to obtain the Loan
Approval. If the Loan Approval is

23

--------------------------------------------------------------------------------




obtained during the Loan Contingency Period, including without limitation, the
agreement of the Lenders to approve the modifications set forth in Schedule
12, Buyer shall close the Loan Assumptions on the Scheduled Closing Date. Buyer
shall use commercially reasonable efforts to obtain the Loan Approval during the
Loan Contingency Period and the closing of the Loan Assumptions on the Scheduled
Closing Date and the instrument or instruments that evidence the assumption of
the Loans by Buyer or its affiliate, which shall be in form and substance
satisfactory to Buyer (collectively, the “Assumption Agreement”), and Seller
shall use commercially reasonable efforts to cooperate with Buyer and the
servicers and Lenders in connection with the Loan Approval during the Loan
Contingency Period and the closing of the Loan Assumptions on the Scheduled
Closing Date. If the Loan Approval is obtained, Buyer shall request that the
servicers or the Lenders designate in writing a date by which the servicers and
the Lenders shall be ready, willing and able to close on the Loan Assumptions in
accordance with this Section 9.6 and the documents relating to the Mortgage Loan
and Mezzanine Loan and such designated date shall be the “Loan Assumption
Closing Date” and Buyer shall inform Seller of such designated date. With
respect to the Assumption Agreement or a separate agreement with the Lenders,
Seller shall also be satisfied that any Seller-affiliated guarantors
guaranteeing the Loans shall be released from liability under any guaranties
with respect to the Loans from and after the Closing Date hereunder or, if not
released from and after the Closing Date hereunder, Buyer or an affiliate of
Buyer shall agree, pursuant to a written agreement in a form satisfactory to
Seller, to indemnify and defend Seller and such Seller guarantors with respect
to any costs, damages, liabilities, losses, expenses, liens or claims (including
reasonable attorneys’ fees) (collectively, “Losses”) arising under any such
guaranties with respect to the Loans; it being understood that if the Lenders
require Buyer’s substitute guarantors to be responsible for the period of time
prior to the Closing Date hereunder, the Escrow Funds shall serve as security
for Buyer and such substitute guarantors to the extent that the Lenders pursue
such substitute guarantors for any Losses that relate to the period of time
prior to the Closing Date hereunder. If Loan Approval is not given during the
Loan Contingency Period, the Assumption Agreement is not agreed to by the
Lenders or the closing of the Loan Assumptions shall not occur during the Loan
Contingency Period, but the parties reasonably believe that Loan Approval and
the closing of the Loan Assumptions is forthcoming, both Buyer and Seller agree
to consult with one another and if they reasonably believe in good faith that
the Lenders may still provide the Loan Approval they will agree to extend the
Loan Contingency Period for a 30-day period by the last date of the Loan
Contingency Period (such date, the “Extended Loan Contingency Period”). If, by
the end of the Loan Contingency Period (as may be extended herein), the Loan
Approval is not given or the Assumption Agreement is not agreed to among the
parties, and the closing of the Loan Assumptions shall not have occurred, Seller
and Buyer shall each have the right to terminate this Agreement by delivery of
written notice to the other party within three (3) business days following the
end of the Loan Contingency Period (as may be extended herein).  If this
Agreement is terminated as provided in the prior sentence and the Loan Approval
was not obtained for any reason or no reason (other than solely as a result of
Buyer’s breach of this Section 9.6(c)), including, without limitation, Seller’s
failure to comply with this Section 9.6(c), then the Deposit shall promptly be
returned to Buyer and neither party shall have any further liability to the
other under this Agreement except for those provisions of this Agreement which
expressly survive the termination hereof.  If this Agreement is terminated as
provided in the prior sentence and the Loan Approval was not obtained solely by
reason of Buyer’s breach of this Section 9.6(c) (and Seller has complied with
this Section 9.6(c)), then the Deposit shall promptly be delivered to Seller and
neither party shall have any further liability to the other under this Agreement
except for those provisions of this Agreement which expressly survive the
termination thereof.
(d)    Buyer and Seller shall reasonably cooperate with each Lender and each
other, and act diligently and in good faith, to expeditiously procure the Loan
Approval, the Assumption Agreement and the closing of the Loan Assumptions, and
such cooperation shall include, but is not limited to, Buyer’s compliance with
the assumption requirements contained in Section 8.1 of the Mortgage Loan and
Mezzanine Loan agreements. Buyer’s counsel, at the sole cost and expense of
Buyer, shall prepare the documentation for such assumption that relate to Buyer
or Buyer’s affiliate, except to the

24

--------------------------------------------------------------------------------




extent that the Lenders require that their counsel prepare such documentation
(in which event Buyer shall reimburse such Lender upon request the cost of such
preparation). Buyer shall be responsible for any actual expense, including
reasonable third party expenses, which any Lender incurs, and seeks to recover
from Seller, solely arising from the preparation or review of the assumption
documentation (including, but not limited to, any applicable loan assumption
fee). For purposes of clarification, Buyer shall be responsible for any actual
costs incurred by any Lender with respect to the assumption process even in the
event this Agreement is terminated due to the failure to obtain a Loan Approval,
except to the extent such failure is the result of a default by Seller under
this Agreement. In the event Loan Approval is not obtained and Buyer fails to
reimburse the Lenders for the aforementioned costs and expenses, such costs and
expenses shall be deducted from the Deposit prior to returning same to Buyer.
(e)    The provisions of this Section 9.6 shall survive the Closing or earlier
termination of this Agreement.
Section 9.7    Buyer’s 3-14 Audit. Buyer has informed Seller that Buyer is
required by law to complete with respect to certain matters relating to the
Property an audit commonly known as a “3-14” Audit (“Buyer’s 3-14 Audit”). In
connection with the performance of Buyer’s 3-14 Audit, Seller has delivered to
Buyer, the documents which are described on Schedule 10 attached hereto, to the
extent in existence and in Seller’s possession (collectively, “Buyer’s 3-14
Audit Documents”) and Buyer acknowledges receipt of same. The originals (and
where originals are not available or in Seller’s possession or control, copies)
of all Buyer 3-14 Audit Documents shall become the property of Buyer upon
Closing; provided that Seller may retain copies of any of such documents. Seller
agrees to reasonably cooperate with Buyer in connection with any additional
information or documentation Buyer may require with respect to Buyer’s 3-14
Audit.


ARTICLE X
MISCELLANEOUS
Section 10.1    Notices. Any notices required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, or (c) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, and
such notices shall be addressed as follows:
If to Buyer:
c/o Savanna
10 East 53rd Street, 37th Floor
New York, NY 10022
Attention: Nicholas Bienstock
Telephone: (212) 229.0101
Telecopy: (212) 229.1113
Email: NBienstock@savannafund.com


25

--------------------------------------------------------------------------------






With a copy to:
c/o Savanna
10 East 53rd Street, 37th Floor
New York, NY 10022
Attention: 110 William Street Asset Manager
Telephone: (212) 229.0101
Telecopy: (212) 229.1113
With a copy to:
Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Laurie Grasso, Esq.
Telephone: (212) 309-1060
Telecopy: (212) 309-1846
Email: lgrasso@hunton.com
If to Seller:
c/o Silverpeak Real Estate Partners
1330 Avenue of the Americas, Suite 1200
New York, New York 10019
Attention: Anthony Juliano
Telephone: (212) 716-2064
Telecopy: (212) 716-2065
Email: ajuliano@silverpeakre.com
And:
Swig Equities
110 William Street, 1st Floor
New York, New York 10038
Attention: Kent Swig
Telephone: (212) 964-0100
Telecopy: (212) 508-7610
Email: kswig@swigequities.com
With a copy to:
Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: Jeffrey J. Temple, Esq.
Telephone: (212) 468-8031
Telecopy: (212) 468-7900
Email: jtemple@mofo.com

or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be deemed delivered when actually
delivered, if such delivery is in person, upon deposit with the U.S. Postal
Service, if such delivery is by certified mail, upon deposit with the overnight
courier service, if such delivery is by an overnight courier service. Any notice
may be given by such party’s attorney.

26

--------------------------------------------------------------------------------




Section 10.2    Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto, contain all representations, warranties and covenants
made by Buyer and Seller and constitute the entire understanding between the
parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Agreement
together with the Exhibits and Schedules hereto.
Section 10.3    Entry and Indemnity. . In connection with any entry by Buyer, or
its agents, employees or contractors onto the Property, Buyer shall give Seller
reasonable advance notice of such entry and shall conduct such entry and any
inspections in connection therewith so as to minimize, to the greatest extent
possible, interference with Seller’s business and the business of Seller’s
tenants and otherwise in a manner reasonably acceptable to Seller. Without
limiting the foregoing, prior to any entry to perform any on-site testing, Buyer
shall give Seller notice thereof, including the identity of the company or
persons who will perform such testing and the proposed scope of the testing. In
the event that Buyer proposes to perform any destructive or invasive testing,
Seller shall approve or disapprove, in Seller’s sole and absolute discretion,
the proposed destructive or invasive testing within three (3) business days
after receipt of such notice. Seller’s failure to provide such notice shall be
deemed disapproval. If Buyer or its agents, employees or contractors take any
sample from the Property in connection with any such approved testing, at
Seller’s request, Buyer shall provide to Seller a portion of such sample being
tested to allow Seller, if it so chooses, to perform its own testing. Seller or
its representative may be present to observe any testing or other inspection
performed on the Property. Upon Seller’s request, Buyer shall promptly deliver
to Seller copies of any reports relating to any testing or other inspection of
the Property performed by Buyer or its agents, employees or contractors. Prior
to conducting any inspection of the Property, Buyer will obtain (or ensure that
its agents, consultants and contractors, as applicable, will obtain) and provide
to Seller a certificate of insurance evidencing Buyer’s or Buyer’s agents’,
consultants’ and contractors’, as applicable, procurement of: (a) commercial
general liability insurance from an insurer reasonably acceptable to Seller in
an amount not less than One Million Dollars ($1,000,000) per occurrence and not
less than Two Million Dollars ($2,000,000) on a general aggregate basis for
bodily injury, death and property damage, and excess (umbrella) liability
insurance with liability insurance with limits of not less than Five Million
Dollars ($5,000,000) per occurrence, insuring against any liability arising out
of any entry, test or investigation of the Property pursuant to the provisions
hereof, and (b) workers’ compensation insurance having limits no less than those
required by applicable state and federal statutes. Buyer’s commercial general
liability insurance shall name Seller as an additional insured, and shall be
primary and non-contributing with any other insurance of Seller. Buyer shall
indemnify, defend and hold Seller harmless from and against any costs, damages,
liabilities, losses, expenses, liens or claims (including, without limitation,
reasonable attorneys’ fees) arising out of or relating to any entry on the
Property by Buyer, its agents, employees or contractors in the course of
performing the inspections, testing or inquiries provided for in this Agreement.
The foregoing indemnity shall survive beyond the Closing, or, if the sale is not
consummated, beyond the termination of this Agreement.
Section 10.4    Time. Time is of the essence in the performance of Buyer’s
obligations on the Closing Date.
Section 10.5    1031 Exchange. The parties acknowledge and agree that either
party may elect to assign their interest in this Agreement to an exchange
facilitator by means of one or more escrows for the purpose of completing an
exchange of such Property in a transaction which will qualify for treatment as a
tax deferred exchange pursuant to the provisions of Section 1031 of the Internal
Revenue Code of 1986 and applicable state revenue and taxation code sections (a
“1031 Exchange”). Each party agrees to reasonably cooperate with any party so
electing in implementing any such assignment and 1031 Exchange, provided that
such cooperation shall not entail any additional expense to the non-electing
party, cause such party to take title to any other property or cause such party
exposure to any liability or

27

--------------------------------------------------------------------------------




loss of rights or benefits contemplated by this Agreement, and the electing
party shall indemnify, defend and hold the non-electing party harmless from any
liability, damage, loss, cost or other expense including, without limitation,
reasonable attorneys’ fees and costs, resulting or arising from the
implementation of any such assignment and 1031 Exchange. No such assignment by
any party shall relieve such party from any of its obligations hereunder, nor
shall such party’s ability to consummate a tax deferred exchange be a condition
to the performance of such party’s obligations under this Agreement.
Section 10.6    Attorneys’ Fees. If either party hereto fails to perform any of
its obligations under this Agreement or if any dispute arises between the
parties hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, shall pay any and all costs and expenses incurred
by the other party on account of such default and/or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees and disbursements. Any such attorneys’ fees and
other expenses incurred by either party in enforcing a judgment in its favor
under this Agreement shall be recoverable separately from and in addition to any
other amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment. The provisions of this Section
10.6 shall survive the Closing or the termination of this Agreement.
Section 10.7    Jury Trial Waiver. The parties hereby agree to waive any right
to trial by jury with respect to any action or proceeding (i) brought by either
party or any other party, relating to (A) this Agreement and/or any
understandings or prior dealings between the parties hereto, or (B) the Property
or any part thereof, or (ii) to which Seller or Buyer is a party. The parties
hereby acknowledge and agree that this Agreement constitutes a written consent
to waiver of trial by jury pursuant to any applicable state statutes. The
provisions of this Section 10.7 shall survive the Closing or the termination of
this Agreement.
Section 10.8    No Merger. The obligations contained herein that expressly
survive the Closing shall not merge with the transfer of title to the Property
but shall remain in effect until fulfilled.
Section 10.9    Assignment. Buyer’s rights and obligations hereunder shall not
be assignable without the prior written consent of Seller, to be granted or
withheld in its sole discretion; provided, however, that Buyer shall have the
right, upon notice but without the prior consent of Seller, to assign or
otherwise transfer this Agreement and all of its rights or obligations hereunder
to any entity so long as (i) Savanna Fund III REIT, LLC retains a direct or
indirect ownership interest in such entity, and (ii) control of such entity is
shared with, or solely held by, Savanna Fund III REIT, LLC.  In no event shall
Buyer be released from any of its obligations or liabilities hereunder if Seller
approves of any assignment of this Agreement. Subject to the foregoing, this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.
Section 10.10    Counterparts and Electronic Transmissions. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Agreement transmitted by facsimile or email in PDF format and agree and
intend that a signature by either facsimile machine or email in PDF format shall
bind the party so signing with the same effect as though the signature were an
original signature.
Section 10.11    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its principles of conflicts of laws.

28

--------------------------------------------------------------------------------




Section 10.12    Confidentiality. Until the Closing, Buyer and Seller shall each
maintain as confidential any and all material obtained about the other and, in
the case of Buyer, about the Property, and shall not disclose such information
to any third party, except for disclosures required by law, regulatory or
judicial process, court order or subpoena, and disclosures to its partners,
members, managers, accountants, investors, current employees, consultants,
attorneys, and potential lenders who have a need to know such information in
connection with the transaction contemplated herein. Buyer and Seller shall be
permitted to issue any press release or other public announcement regarding this
transaction, provided that neither party shall disclose any information
regarding the economic terms of this transaction. This provision shall survive
the Closing or any termination of this Agreement. A breach by either party of
its obligations under this Section 10.12 shall not entitle either party to
terminate this Agreement or refuse to close or otherwise comply with its
obligations hereunder. Notwithstanding the foregoing and anything to the
contrary in this Agreement, nothing contained herein shall impair Buyer’s (or
its permitted assignee’s) right to disclose information relating to this
Agreement or the Property or the Mortgage Loan and the Mezzanine Loan (a) to any
due diligence representatives and/or consultants that are engaged by, work for
or are acting on behalf of, any securities dealers and/or broker dealers
evaluating Buyer or its permitted assignees, (b) in connection with any filings
(including any amendment or supplement to any S-11 filing) with governmental
agencies (including the SEC) by any REIT holding, or that is considering
holding, an interest (direct or indirect) in any permitted assignee of Buyer,
and (c) to any broker/dealers in the Buyer’s or any REIT's broker/dealer network
and any of the REIT’s or Buyer’s investors.
Section 10.13    Maintenance of the Property, Insurance. Between Seller’s
execution of this Agreement and the Closing, Seller shall maintain the Property
in substantially the same manner as before the making of this Agreement, as if
Seller were retaining the Property; provided that Seller shall not be obligated
to make any extraordinary repairs or make any capital improvements to the
Property. Through the Closing Date, Seller shall maintain or cause to be
maintained, at Seller’s sole cost and expense, Seller’s existing policy or
policies of insurance insuring the Property.
Section 10.14    Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.
The term “person” shall include any individual, partnership, joint venture,
corporation, trust, unincorporated association, any other entity and any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity. All references to time are to Eastern Time Zone
time (“Eastern Time”) unless expressly stated otherwise.
Section 10.15    General Rules of Construction. The parties acknowledge that
this Agreement has been freely negotiated by both parties, that each party has
had the opportunity to review and revise this Agreement, that each party has had
the opportunity to consult with counsel with regard to this Agreement, and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in the interpretation
of this Agreement or any amendments, schedules or exhibits to this Agreement.
Section 10.16    Authority of Buyer. Buyer represents and warrants to Seller
that Buyer is a limited liability company duly organized, validly existing, and
in good standing under the laws of the State of Delaware. Buyer further
represents and warrants to Seller that this Agreement and all documents executed
by Buyer which are to be delivered to Seller at Closing (a) are or at the time
of Closing will be duly authorized, executed and delivered by Buyer, (b) are or
at the time of Closing will be legal, valid and binding obligations of Buyer,
and (c) do not and at the time of Closing will not violate any provision of any
agreement or judicial order to which Buyer is a party or to which Buyer is
subject. Buyer represents

29

--------------------------------------------------------------------------------




and warrants to Seller that Buyer is not subject to sanctions of the United
States government or in violation of any federal, state, municipal or local
laws, statutes, codes, ordinances, orders, decrees, rules or regulations
relating to terrorism or money laundering, including, without limitation,
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001)
(the “Terrorism Executive Order”) or is similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively with
the Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107‑56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1‑44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701‑06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101‑513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa‑9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001‑10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106‑120, as amended from time to
time. The Buyer’s representations and warranties set forth in this Section 10.16
shall survive the Closing until expiration of the Survival Period or any
termination of this Agreement.
Section 10.17    Limited Liability. Subject to the limits of Section 5.3, the
obligations of Seller are intended to be binding only on the Seller’s interest
in the Property (in the event this Agreement is terminated) or Seller’s net
proceeds from the sale of the Property (if the Closing occurs) and the
obligations of Seller shall not be personally binding upon, nor shall any resort
be had to, the private properties of any of its trustees, officers, directors or
shareholders, the general partners, officers, directors or shareholders thereof,
or any employees or agents of Seller.
Section 10.18    Signage. Seller reserves the right to remove or paint over any
and all signs and brands on the exterior of the building or on the Property that
identify Seller, at Seller’s sole cost, within forty-five (45) days after the
Closing. The provisions of this Section 10.18 shall survive the Closing.
Section 10.19    Amendments. This Agreement may be amended or modified only by a
written instrument signed by Buyer and Seller.
Section 10.20    No Recording. Neither this Agreement or any memorandum or short
form thereof may be recorded by Buyer.
Section 10.21    Effective Date. As used herein, the term “Effective Date” shall
mean the first date on which both Seller and Buyer shall have executed this
Agreement.
Section 10.22    Deadlines on Non-Business Days. In the event any deadline
specified herein falls on a day which is not a regular business day (including,
without limitation, any day where the banks in New York, NY or the offices of
the Escrow Agent in New York, NY, are closed), then the deadline shall be
extended to the end of the next following regular business day.
Section 10.23    Joint and Several Obligations. If two (2) or more individuals,
corporations, or other entities constitute Buyer (even though the defined term
for Buyer is used in the singular), all agreements, covenants, representations
and warranties of Buyer herein are the joint and several obligations of the
individuals or entities constituting Buyer. If the individuals constituting
Buyer are husband and wife, their joint and several obligations hereunder shall
be binding upon both their community property and the sole and separate property
and all other assets of each. If two (2) or more individuals, corporations, or
other entities constitute Buyer, Seller shall have the right to join one or all
of them in any proceeding or to proceed against them in any order.

30

--------------------------------------------------------------------------------




Section 10.24    Further Assurances.
Seller and Buyer will do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, assignments, notices, transfers and assurances
as may be reasonably required by the other party for carrying out the intentions
or facilitating the consummation of this Agreement. The provisions of this
Section 10.24 shall survive the Closing.



31

--------------------------------------------------------------------------------




The parties hereto have executed this Agreement as of the date and year first
written above.


SELLER:
110 WILLIAM, LLC,
A Delaware limited liability company


By:    110 William Mezz, LLC,
a Delaware limited liability company,
its sole equity member


By:    110 William Mezz Parent, LLC,
a Delaware limited liability company,
its sole equity member


By:    SE 110 William Management, LLC
a New York Limited liability company,
its managing member


By:    __/s/ Kent M. Swig______________
Name: Kent M. Swig
Title: Managing Member


[signatures continue on following page]

31

--------------------------------------------------------------------------------




BUYER:


110 WILLIAM HOLDINGS III, LLC,
A Delaware limited liability company


By:
/s/ Nicholas C. Bienstock
Name:
Nicholas C. Bienstock
Title:
Authorized Signatory



The Escrow Agent agrees to act as escrow holder in accordance with the terms of
this Agreement, and to
act as the Reporting Person (as such term is defined in this Agreement).


STEWART TITLE INSURANCE COMPANY


By:
/s/ Authorized Signatory
Name:
Authorized Signatory
Title:
VP & Sr Underwriting Counsel


32

--------------------------------------------------------------------------------




Schedule 1
LIST OF PERSONAL PROPERTY
Miscellaneous tools used by building staff which are stored in the Building.



--------------------------------------------------------------------------------




Schedule 2
LIST OF LEASES AND NOTICES OF DEFAULT UNDER SUCH LEASES
Abovenet Communications, Inc.
License Agreement dated 07/01/2000
Letter Agreement to Extend dated 09/14/2010


Access Intelligence (Chemical Week)
Agreement of Lease dated 03/13/2000
Letter Agreement dated 06/07/2006
Consent to Sublease dated 11/17/2011


BRAC USA
Agreement of Lease dated 08/01/2012


Campbell Solberg Associates, Inc.
Agreement of Lease dated 04/06/2010


Captivate Network
License Agreement dated 05/17/2000
Media Services Agreement dated 11/17/2010
Media Services Agreement dated 05/02/2013


Cogent Communications
License Agreement dated 01/01/2002
License Agreement dated 01/01/2008
First Amendment to License Agreement dated 01/01/2013


Con Edison Communications
Telecommunications Services License Agreement dated 10/26/2001
First Amendment to License Agreement dated 05/20/2003


CP at William Street, Inc. (d.b.a. Chickpea)
Agreement of Lease dated 08/10/2010


Derive Technologies
Agreement of Lease dated 04/21/2011


DNJ Newsstand Inc.
License Agreement dated 06/24/2013


Don Congdon Associates
Agreement of Lease dated 10/14/2011


EFG Asset Mgmt, Inc.
Agreement of Lease dated 12/29/2011


EP Engineering, LLC
Agreement of Lease dated 06/06/2013


Tombar International, Inc. (d.b.a. Gateway Newsstands)
Agreement of Lease dated 10/31/1999
First Amendment of Lease dated 01/27/2010


Guideposts A Church Corp.
Agreement of Lease dated 05/03/2013


Hardin, Kundla, McKeon
Agreement of Lease dated 12/30/2003
First Amendment of Lease dated 08/19/2008
Second Amendment of Lease dated 11/30/2010



--------------------------------------------------------------------------------




Schedule 2
LIST OF LEASES AND NOTICES OF DEFAULT UNDER SUCH LEASES
Hart Energy Publishing, LLLP
Agreement of Lease dated 07/21/2009


Helbraun Levey & O'Donoghue
Agreement of Lease dated 05/24/2013


HSBC Bank USA
Agreement of Lease dated 03/21/2001
First Amendment of Lease dated 05/20/2010


Insurance Information Institute, Inc.
Agreement of Lease dated 02/11/1987
First Amendment of Lease dated 04/1/1989
Second Amendment of Lease dated 03/27/1996
Third Amendment of Lease dated 10/24/1997
Fourth Amendment of Lease dated 10/11/1999
Letter Agreement dated 02/22/2006
Letter Agreement dated 03/31/2009


Kinko's, Inc
Agreement of Lease dated 05/19/2000
First Amendment of Lease dated 04/19/2010


Knowledge Delivery Systems, Inc.
Agreement of Lease dated 09/16/2006
First Amendment of Lease dated 08/22/2007
Second Amendment of Lease dated 10/1/2011
Third Amendment of Lease dated 10/24/2012


Lovell Safety Management
Agreement of Lease dated 11/01/2006


Metropolitan Fiber (Verizon)
Telecommunications Services License Agreement dated 11/28/1990
Telecommunications Services License Agreement dated 07/26/2004
Telecommunications Services License Agreement dated 01/05/2009


MRT Trading
License Agreement dated 06/20/2013


New York City Economic Development Corporation
Agreement of Lease dated 01/22/1992
First Amendment of Lease dated 11/22/1999
Second Amendment of Lease dated 04/20/2000
Third Amendment of Lease dated 12/23/2003
Fourth Amendment of Lease dated 12/02/2005
Storage Space Agreement dated 07/26/2007


The City of New York Department of Citywide Administrative Services (Association
of Children's Services)
License Agreement dated 09/28/2006
Agreement of Lease dated 10/17/2007
Letter Agreement dated 07/26/2012


The City of New York Department of Citywide Administrative Services (Independent
Budget Office)
Agreement of Leased dated 08/11/2011



--------------------------------------------------------------------------------




Schedule 2
LIST OF LEASES AND NOTICES OF DEFAULT UNDER SUCH LEASES
The City of New York Department of Citywide Administrative Services (NYC Dept.
of Juvenile Justice)
Agreement of Leased dated 12/26/2006


New York City Housing Development Corporation
Agreement of Lease dated 04/14/1999.
First Amendment to Lease dated 01/29/2007
Second Amendment to Lease dated 06/10/2011


Superintendent of Insurance of the State of New York, As Reciever
Agreement of Lease dated 03/31/2010


PACO Group, Inc.
Agreement of Lease dated 09/28/2006
First Amendment to Lease dated 12/11/2009
Second Amendment to Lease dated 09/10/2013


Pacific College of Oriental Medicine, LLC
Agreement of Lease dated 07/29/2013


Sharedbook, Inc
Agreement of Lease dated 06/17/2011


SQN Capital Partners, LLC
Agreement of Lease dated 05/03/2011


Stack Exchange, Inc.
Agreement of Lease dated 06/11/2012


T.Y. Lin International (f.k.a. Medina Consultants, P.C.)
Agreement of Lease dated 06/06/2007
First Amendment to Lease dated 09/07/2010


The Heffner Agency, Inc.
Agreement of Lease dated 10/19/1999
First Modification of Lease dated 09/30/2002
Second Modification of Lease dated 03/13/2007


WB Engineering & Consulting, P.L.L.C.
Agreement of Lease dated 07/11/2000
First Modification of Lease dated 01/11/2002
Second Modification of Lease dated 02/12/2003
Third Modification of Lease dated 04/30/2003
Fourth Modification of Lease dated 09/12/2007
Fifth Modification of Lease dated 4/11/2011


Wilentz, Goldman & Spitzer
Agreement of Lease dated 03/24/2006
First Amendment to Leased dated 06/16/2009
Letter Agreement dated 8/11/2011
Second Amendment to Lease dated 11/04/2013


There are no Defualt Notices under any of the above leases





--------------------------------------------------------------------------------




Schedule 3
LIST OF SERVICE CONTRACTS
VENDOR
EXPIRATION DATE
AFA
2/22/2010
Ashokan Services
Auto Renewal
Atlantic Detroit Diesel-Allison
12/31/2013
Bright Star Couriers
12/31/2009
Chambers Paper Fibres Corp.
7/31/2014
Classic Security
12/31/2009
Diaz Architects
1/25/2013
DTM
2/1/2018
Energy Options, INC.
12/31/2013
Energy Spectrum
Auto Renewal
Fresh Meadow Chiller Services
12/31/2011
Hess
12/1/2013
Hillmann Environmental Group, LLC
12/31/2011
iES Corporation
11/1/2012
Kastle
Auto Renewal
Lawrence Exterior Restoration Corp.
7/10/2013
Nouveau Elevator
5/31/2018
Perfect Building Maintenance
12/31/2009
Perfect Building Maintenance
12/31/2014
Quality Fire Protection
12/31/2012
Sartron
12/31/2007
ShortPath
12/31/2010
Sirina Protextion Systems
7/31/2018
Source One, INC.
12/31/2011
The Asbestos Contractor, Inc.
11/4/2013
Total Fire Protection
Month to Month
VDA (Van Deusen Assoctiates).
N/A
W.H. Chrstian & Sons
5/2/2014
Wesco Technologies, Inc.
12/31/2008




--------------------------------------------------------------------------------




Schedule 4
LITIGATION LIST
None

Schedule 4-1 
ny-1116319

--------------------------------------------------------------------------------




Schedule 5A
RENT ROLL



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg42.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg43.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg44.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg45.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg46.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg47.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg48.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg49.jpg]



--------------------------------------------------------------------------------






[kbssorq42013ex1019pg50.jpg]

Schedule 6-1 
ny-1116319

--------------------------------------------------------------------------------




Schedule 7
TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS
TENANT INDUCEMENT COSTS
TENANT NAME
SUITE
EFFECTIVE DATE
END DATE
LANDLORD'S CONTRIBUTION
 
 
 
 
 
NYC ECONOMIC DEVELOPMENT
0200-0800
1-Sep-2014
1-Sep-2018
$
3,430,927


 
 
 
 
 
NYC HOUSING DEVELOPMENT
900/905/910a
1-Jan-2015
1-Jul-2017
$
327,990


 
 
 
 
 
TOTAL TENANT INDUCEMENT COSTS
 
 
$
3,758,917


 
 
 
 
 
 
 
 
 
 
LEASING COMMISSIONS
 
 
 
 
 
 
 
 
 
NONE
 
 
 
$
—


 
 
 
 
 
TOTAL LEASING COMMISSIONS
 
 
 
$
—






--------------------------------------------------------------------------------




Schedule 8
LIST OF MORTGAGE LOAN DOCUMENTS
1    Loan Agreement between Mortgage Borrower and Mortgage Lender


2     Amended and Restated Promissory Note in the original principal amount of
$141,500,000 made by Mortgage Borrower in favor of Mortgage Lender


3    Consolidated, Amended and Restated Mortgage and Security Agreement
made by Mortgage Borrower to Mortgage Lender


4    Affidavit Under Section 255 of the Tax Law (Consolidated, Amended and
Restated Mortgage and Security Agreement) made by Mortgage Borrower


5    Assignment of Leases and Rents made by Mortgage Borrower to Mortgage
Lender


6    Affidavit Under Section 255 of the Tax Law (Assignment of Leases and Rents)
made by Mortgage Borrower


7    Guaranty of Recourse Obligations made by Guarantor for the benefit of
Mortgage Lender


8    Guaranty of Recourse Obligations made by Longwing for the benefit of
Mortgage Lender


9    Environmental Indemnity Agreement made by Mortgage Borrower and
Guarantor in favor of Mortgage Lender


10    Assignment of Management Agreement and Subordination of Management
Fees made by Mortgage Borrower to Mortgage Lender and consented and
agreed to by Manager


11    Operations and Maintenance Agreement between Mortgage Borrower and
Mortgage Lender


12    Clearing Account Agreement by and among Wells Fargo, as clearing bank,
Mortgage Borrower, Manager and Mortgage Lender


13    Cash Management Agreement among Mortgage Borrower, Mortgage Lender,
Wells Fargo, as cash management bank, and Manager


14    Borrower’s Certification made by Mortgage Borrower


15    UCC-1Financing Statements:
(a) to be filed with the Delaware Secretary of State
(b) to be filed with the Office of the City Register of the City of New York


16    Post-Closing Obligations Agreement between Lender and Borrower


17    Joint Escrow Instructions Letter from Dechert LLP, counsel to Mortgage
Lender, and accepted and agreed to by Kensington, Royal Abstract, Fidelity
Financial, Fidelity, Mortgage Borrower and Mezzanine Borrower


18    Mortgage Lender Closing Statement agreed and accepted by Mortgage
Borrower


19    Kensington and Fidelity Disbursement Statement executed by Mortgage
Borrower and Mezzanine Borrower, together with email from Kensington
containing all wire confirmations



--------------------------------------------------------------------------------




Schedule 9
LIST OF MEZZANINE LOAN DOCUMENTS
1    Mezzanine Loan Agreement between Mezzanine Borrower and
Mezzanine Lender


2    Promissory Note (Mezzanine Loan) in the original principal amount of
$20,000,000 made by Mezzanine Borrower in favor of Mezzanine Lender


3    Pledge and Security Agreement (Mezzanine Loan) made by Mezzanine
Borrower in favor of Mezzanine Lender


4    Acknowledgement and Consent made by Mortgage Borrower


5    Certificate No. 1 Evidencing Limited Liability Company Interests in
Mortgage Borrower, together with the Limited Liability Company Interest
Power in blank, executed by Mezzanine Borrower


6    Affidavit of Lost Certificate made by Mortgage Borrower


7    Guaranty of Recourse Obligations (Mezzanine Loan) made by Guarantor
for the benefit of Mezzanine Lender


8    Guaranty of Recourse Obligations (Mezzanine Loan) made by Longwing
for the benefit of Mezzanine Lender


9    Environmental Indemnity Agreement (Mezzanine Loan) made by
Mezzanine Borrower and Guarantor in favor of Mezzanine Lender


10    Subordination of Management Agreement and Management Fees
(Mezzanine Loan) made by Mezzanine Borrower and Mortgage Borrower
to Mezzanine Lender and consented and agreed to by Manager


11    UCC-1 Financing Statement, to be filed with the Delaware Secretary of
State


12    Joint Escrow Instructions Letter from DLA Piper LLP, counsel to
Mezzanine Lender, and accepted and agreed to by Fidelity

Schedule 9-1 
ny-1116319

--------------------------------------------------------------------------------




SCHEDULE 10
BUYER’S 3-14 AUDIT DOCUMENTS


DOCUMENTS REQUIRED FOR 3-14 AUDIT


Financial Statements
•
Detailed property operating statements and general ledger for the year ended
12/31/13 and YTD 2014.

Revenues
Access to the following for all revenues for the most recent full calendar year
and for the current year to date:   
•
Lease agreements including any leases which have expired or were terminated in
2013 and 2014.

•
Rent rolls for January 2013 and December 2013

•
Access to billing invoices and tenant cash receipts

Schedule of parking revenues and related support (agreements, copy of receipts,
etc.), if applicable.
Expenses

Access to the following for all expenses for the most recent full calendar year
and for the current year to date:
•
Invoices and service contracts

•
Check copies

•
Check register

•
Bank reconciliations as of 12/31/13

Reimbursable Expenses
Access to the following for the most recent full calendar year and for the
current year to date:
•
CAM calculation to support monthly billings.

•
Year-end CAM reconciliation.



Please note that additional documentation may be required based on the findings
of the 3-14 audit.



Schedule 10-1

--------------------------------------------------------------------------------




SCHEDULE 11
TITLE COMMITMENT


--------------------------------------------------------------------------------




[kbssorq42013ex1019pg56.jpg]



--------------------------------------------------------------------------------




[kbssorq42013ex1019pg57.jpg]
Title V of the Gramm-Leach-Bliley Act (GLBA) generally prohibits any financial
institution,
directly or through its affiliates, from sharing nonpublic personal information
about you with
a nonaffiliated third party unless the institution provides YOU with a notice of
its privacy
policies and practices, such as the type of information that it collects about
you and the
categories of persons or entities to whom it may be disclosed. In compliance
with the
GLBA, we are providing you with this document, which notifies you of the privacy
policies
and practices of First Nationwide Title Insurance Agency, LLC.


We may collect nonpublic personal information about you from the following
sources:
•
Information we receive from you such as on applications or other forms.

•
Information about your transactions we secure from our files, or from our
affiliates or

others.
•
Information we receive from a consumer reporting agency.

•
Information that we receive from others involved in your transaction, such as
the

real estate agent or lender.


Unless it is specifically stated otherwise in an amended Privacy Policy Notice,
no additional
nonpublic personal information will be collected about you.


We may disclose any of the above information that we collect about our customers
or
former customers to our affiliates or to nonaffiliated third parties as
permitted by law.


We also may disclose this information about our customers or former customers to
the
following types of nonaffiliated companies that perform marketing services on
our behalf or
with whom we have Joint Marketing Agreements:
•
Financial service providers such as companies engaged in banking, consumer

finance, securities and insurance.
•
Non-financial companies such as envelope stuffers and other fulfillment service

providers.


WE DO NOT DISCLOSE ANY NONPUBLIC PERSONAL INFORMATION ABOUT YOU
WITH ANYONE FOR ANY PURPOSE THAT IS NOT SPECIFICALLY PERMITTED BY
LAW.


We restrict access to non-public personal information about you to those
employees who
need to know that information in order to provide products or services to you.
We maintain
physical, electronic, and procedural safeguards that comply with federal
regulations to guard
your nonpublic personal information.





--------------------------------------------------------------------------------




Stewart Title Insurance Company


Title Number: FN-10500-NY
Page 1
Schedule A
Title Number: FN-10500-NY     Effective Date: 10/22/2013


Premises:     110 Williams Street, New York, NY 10038
County:    New York
City:     New York
Tax ID:    Block 77 Lot 8



--------------------------------------------------------------------------------



ALTA Owner's Policy 2006 (with N.Y. Endorsement Modifications)
Proposed Insured:


ALTA Loan Policy 2006 (with Endorsement Modifications)
Proposed Insured: , its successors and/or assigns



--------------------------------------------------------------------------------



The estate or interest in the land described or referred to in this Certificate
and covered herein is:
Fee Simple


Title to said estate or interest in said land at the effective date hereof is
vested in:


110 William, LLC, a Delaware limited liability company


Source of Title: Deed made by Trizec Realty, Inc. dated 12/16/2004 recorded
01/19/2005 in
CRFN 2005000035805 at New York County Recording Office, and by Correction Deed
made
by Trizec Realty, Inc., dated 12/16/2004 recorded 11/22/2013 in CRFN
2013000483392.


Recertified Date: ___/___/______    Title Recertified In:



--------------------------------------------------------------------------------



The land referred to in this Certificate is described as follows:


SCHEDULE "A" DESCRIPTION TO FOLLOW



--------------------------------------------------------------------------------



For any title/clearance questions on this report, please call
Allison Luskoff, Esq., Vice President & Senior Underwriting Counsel at: (516)
686-9851


--------------------------------------------------------------------------------






Stewart Title Insurance Company


Title Number: FN-10500-NY
Page 1


SCHEDULE A DESCRIPTION


ALL that certain plot piece or parcel of land, situate, lying and being in the
Borough of Manhattan,
County and State of New York, bounded and described as follows:


BEGINNING at the corner formed by the intersection of the easterly side of
William Street and the
northerly side of John Street;


RUNNING THENCE northerly along the easterly side of William Street, 188 feet 3
inches to a point
in said easterly side of William Street, distant 154 feet 10 1/4 inches
southerly from the corner
formed by the intersection of the southerly side of Fulton Street and the said
easterly side of
William Street;


THENCE easterly on a line forming an angle of 86 degrees 52 minutes 30 seconds
on its northerly
side with the easterly side of William Street, 159 feet 4 1/4 inches;


THENCE southwesterly on a line forming an angle of 82 degrees 44 minutes 30
seconds on its
westerly side with the last mentioned course, 49 feet 5 inches;


THENCE continuing southwesterly on a line forming an angle of 180 degrees 49
minutes 30
seconds on its easterly side with the last mentioned course, 25 feet 7 1/2
inches;


THENCE continuing southwesterly along a line making an angle of 179 degrees 48
minutes on its
easterly side with the last mentioned course, 23 feet 2 1/2 inches;


THENCE southeasterly and along a line forming an angle of 93 degrees 51 minutes
50 seconds
on its northerly side with the last mentioned course, 24 feet 10 1/4 inches;


THENCE southerly along a line forming an angle of 96 degrees 20 minutes 30
seconds on its
westerly side with the last mentioned course, 104 feet 3 1/4 inches to the
northerly side of John
Street;


THENCE westerly along the northerly side of John Street, 173 feet 4 1/4 inches
to the corner
formed by the intersection of the northerly side of John Street with the
easterly side of William
Street at the point or place of BEGINNING.






The policy to be issued under this report will insure title to such buildings
and improvements erected on the premises,
which by law constitute real property.


FOR CONVEYANCING ONLY: TOGETHER with all the right, title and interest of the
party of the first part, of in
and to the land lying in the street in front of and adjoining said premises.


--------------------------------------------------------------------------------




Stewart Title Insurance Company
Schedule B-I
(Requirements)
Title Number FN-10500-NY


The following are requirements to be complied with for a title policy to issue:


DISPOSITION


1.
Searches, including judgments, federal tax liens and bankruptcies have been run
against 110 William, LLC, a Delaware limited liability company, the certified
owner(s) herein and the following must be disposed of: 2 ECBs (see herein)



2.    Re: 110 William, LLC


(a)    Proof is required of its formation and that it has not been dissolved.
Proof is also required that there has been no change in the composition of the
Limited Liability Company.


(b)    A copy of its Articles of Organization, and any amendments thereto, must
be
delivered to the Company for review in advance of closing.


(c)    A copy of its Operating Agreement and any amendments thereto, must be
delivered to the Company for review in advance of closing.


(d)    Proof is required that the transaction to be insured has been duly
authorized.


(e)    The name(s) of the managing member(s) must be furnished to this Company
in advance of the closing so that federal tax lien and bankruptcy searches can
be run. If the limited liability company does not have managing members, please
contact Company Counsel to identify the names of the members as to whom said
searches are to be run.


NOTE: At least two-thirds in interest of the members at a duly called and
noticed meeting are required to vote for or consent in writing to a sale, lease
or mortgage, pursuant to Sections 402, 403, 405 and 407 of the Limited Liability
Company Law. Counsel must be advised in advance of the closing if less than
two-thirds have voted for or consented in writing to the proposed transaction
(or that such a vote or consent is anticipated) to determine if there is or will
be due authority to convey. Conveyances by a Limited Liability Company formed on
and after August 31, 1999, and a previously formed Limited Liability Company
having amended its Operating Agreement to so provide, may proceed on the vote of
a majority in interest of its members.


3.
Mechanic's Lien filed (docketed) 11/20/2013 by Construction 1st Class Inc., as
lienor, in the unpaid amount of $63,945.04, Index No. 181, naming 110 William
LLC as owner of the premises identified as Block 77 Lot 8.



4.
The name of the proposed mortgagor must be disclosed to the Company in advance
of closing so that the appropriate bankruptcy and lien searches can be run.





--------------------------------------------------------------------------------




Stewart Title Insurance Company
5.
FOR INFORMATION ONLY: Final Certificate of Eligibility dated 12/27/2005, between
The New York City Department of Finance and TrizecHahn Regional Pooling LLC, its

successors and/or assigns, and recorded on 03/31/2005 in CRFN 2005000185183,
which grants an exemption to the party of the second part.


6.     A copy of the Contract of Sale must be submitted for consideration prior
to closing.
NOTE: When applicable, a copy of the Contract of Sale must be submitted with the
New York City Real Property Transfer Tax Return (RPT) when the consideration is
$400,000.00 or more.


7.
Affidavit of title with indemnity to be signed at closing using the annexed
form, or additional exceptions may be raised.



8.    Proof is required that the person(s) executing the closing instruments is
(are) the same
person(s) as the grantee(s) in the deed recorded in CRFN 2005000035805 and
correction
deed recorded in CRFN 2013000483392.


9.    Closing mortgage/deed must contain the following recital: Being the same
premises
conveyed to the parties of the first part herein by deed recorded on 01/19/2005
in (as)
CRFN 2005000035805 and by correction deed recorded on 11/22/2013 in CRFN
2013000483392.




--------------------------------------------------------------------------------






Stewart Title Insurance Company
Schedule B-II
(Exceptions)
Title Number FN-10500-NY


The policy will include as exceptions to title the following matters unless they
are disposed of to the satisfaction of the company:


DISPOSITION


1.    Rights of tenants or persons in possession, if any.


2.
Taxes, tax liens, tax sales, water rates, sewer rates, sewer rents and
assessments set

forth herein.


3.    Mortgages returned herein. ( four ).
a.    Mortgage 1 appears to be assigned to the mortgagor (see assignment 1a).
Council should be contacted to discuss whether or not this mortgage can be
further assigned or consolidated.


4.     Any state of facts which a guaranteed survey of current date would
disclose.
NOTE: We are attempting to locate a survey. If a satisfactory survey is
received, this
exception will be amended.


5.     Covenants, conditions, easements, leases, agreements of record, etc.,
more fully set forth
herein:


6.    Unrecorded Space Lease dated 03/21/2001.


7.
Sewer Agreement dated 03/30/1959, between 110 William Street Corporation and The
City of New York, and recorded in Liber 5082 page 23.



8.    Subway Agreement dated 10/17/1958, between 110 William Street Corporation
and the
New York City Transit Authority, and recorded in Liber 5056 page 411.


9.    Modification of Subway Agreement dated 09/22/1992, between 110 William
Street
Company and the New York City Transit Authority, and recorded in Reel 1908 page
1679.


10.    Subordination, Non-Disturbance and Attornment Agreement dated 05/17/2001,
between
Secore Financial Corporation (lender), HSBC Bank USA (tenant), and HSD/Horton
Associates (landlord), and recorded on 07/02/2001 in Reel 3314 page 2408.




--------------------------------------------------------------------------------




Stewart Title Insurance Company
11.     Subordination, Non-Disturbance and Attornment Agreement dated 03/31/201,
between the
Superintendent of Insurance of the State of New York, as Receiver (tenant), 110
William,
LLC (landlord or borrower), and Bank of America, National Association, successor
by
merger to LaSalle Bank National Association, as Trustee for the Registered
Holders of LB
Commercial Mortgage Trust 2007-C3, Commercial Mortgage Pass-Through
Certificates,
Series 2007-C3, and recorded on 06/18/2010 in CRFN 2010000204059.


12.    Subordination, Non-Disturbance and Attornment Agreement dated 06/17/2011,
between
U.S. Bank National Association, as National Bank Association, organized and
existing
under the Laws of the United States of America, no in its individual capacity
but solely in its capacity as Trustee for the Registered Holders of LB
Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2007-C3, and recorded on
09/16/2011 in CRFN 2011000329448.


13.    Assignment of Leases and Rents dated 06/11/2012, made by 110 William,
LLC, a
Delaware limited liability company to UBS Real Estate Securities Inc., a
Delaware
corporation and recorded on 06/25/2012 in CRFN 2012000249539.


With regard thereto:
a.    Assignment of Assignment of Leases and Rents, dated 06/04/2012,
made by Bank of America, N.A., a national banking association (successor by
merger
to LaSalle Bank National Association, a national banking association), as
Trustee for
the Registered Holders of LB Commercial Mortgage Trust 2007-C3, Commercial
Mortgage Pass-Through Certificates, Series 2007-C3 to U.S. Bank National
Association, a national banking association organized and existing under the
laws of
the United States of America, not in its individual capacity but solely in its
capacity as
trustee for the registered holders of LB Commercial Mortgage Trust 2007-C3,
Commercial Mortgage Pass-Through Certificates, Series 2007-C3 and recorded on
06/25/2012 in CRFN 2012000249541.
b.    Assignment of Assignment of Leases and Rents, dated 06/04/2012,
made by UBS Real Estate Securities Inc., a Delaware corporation, to U.S. Bank
National Association, as trustee for the registered holders of UBS-Barclays
Commercial Mortgage Trust 2012-C2, Commercial Mortgage Pass-Through
Certificates Series 2012-C2, and recorded on 08/29/2012 in CRFN 2012000342468.


14.     Memorandum of Lease dated 05/01/1979, between Unite States Fire
Insurance Company,
The North River Insurance Company, Westchester Fire Insurance Company, and
International Insurance Company (landlord) and Marine Midland Bank (tenant), and
recorded on 08/05/1980 in Reel 532 page 1942. Proof is required that same has
been not
been amended or further extended.


15. The condemnation proceeding commenced under Index # 402332-2005 by
Metropolitan
Transportation versus Fulton Street Transit appears to affect a portion of the
premises with
regard to the subway entrance. The abstract is being reviewed and further
exceptions
may be raised.




--------------------------------------------------------------------------------




Stewart Title Insurance Company
16.    The following Financing Statement (UCC-1) must be disposed of:
Debtor:     110 William, LLC
Secured Party:    UBS Real Estate Securities Inc.
File No.:     CRFN 2012000249540
Filed:     06/25/2012
Land (Block & Lot):     Block 77 Lot 8
NOTE: Assignment of UCC to U.S. Bank National Association, as Trustee for the
Registered Holders of UBS-Barclays Commercial Mortgage Trust 2012-C2, Commercial
Mortgage Pass-Through Certificates, Series 2012-C2 by UCC3 filed on 08/29/2012
in
CRFN 2012000342469.


17.     The tax search reveals that there is an abatement or exemption. If such
abatement or
exemption is pursuant to the J-51 program, such abatement or exempt is subject
to review
and audit by the City of New York and may be revised, reduced or terminated in
the future.
This may result in the reimposition of taxes and accrued interest for prior tax
periods.
Information as to the basis and status of the abatement or exemption may be
obtained
from the Department of Housing, Preservation and Development, 100 Gold Street,
New
York, New York, or through the Department of Finance of the City of New York,
345
Adams St., Brooklyn, New York 11201, (Administrative Code Section 11-243,
formerly
Section J51-2.5, Real Property Tax Law Section 489).


18.    Meter #’s 1318 & 1308: Tax search discloses a water/sewer meter that has
been read to
09/04/2013. Policy excepts subsequent meter charges covering the period from
said
reading including but not limited to subsequent adjustments to “actual” reading
amounts
that have been reported herein even where such amounts cover the service period
prior to
closing.
NOTE: To omit this exception, a special meter reading is necessary to bring
charges up to
date. Seller is advised to obtain a special meter reading and present bill
reflecting same,
at or prior to closing to avoid having to deposit an escrow. You may contact our
escrow
department for further information.


19.    Fire Meter # 4024: Tax search discloses a water/sewer meter that has been
read to
03/03/2011. Policy excepts subsequent meter charges covering the period from
said
reading including but not limited to subsequent adjustments to “actual” reading
amounts
that have been reported herein even where such amounts cover the service period
prior to
closing.
NOTE: To omit this exception, a special meter reading is necessary to bring
charges up to
date. Seller is advised to obtain a special meter reading and present bill
reflecting same,
at or prior to closing to avoid having to deposit an escrow. You may contact our
escrow
department for further information.


20.    Fire Meter # 4025: Tax search discloses a water/sewer meter that has been
read to
03/04/2010. Policy excepts subsequent meter charges covering the period from
said
reading including but not limited to subsequent adjustments to “actual” reading
amounts
that have been reported herein even where such amounts cover the service period
prior to closing.
NOTE: To omit this exception, a special meter reading is necessary to bring
charges up to date. Seller is advised to obtain a special meter reading and
present bill reflecting same, at or prior to closing to avoid having to deposit
an escrow. You may contact our escrow department for further information.




--------------------------------------------------------------------------------




Stewart Title Insurance Company
21.    Steam Meter # 195: Tax search discloses a water/sewer meter that has been
read to
09/12/2013. Policy excepts subsequent meter charges covering the period from
said
reading including but not limited to subsequent adjustments to “actual” reading
amounts
that have been reported herein even where such amounts cover the service period
prior to
closing.
NOTE: To omit this exception, a special meter reading is necessary to bring
charges up to
date. Seller is advised to obtain a special meter reading and present bill
reflecting same,
at or prior to closing to avoid having to deposit an escrow. You may contact our
escrow
department for further information.




--------------------------------------------------------------------------------




Stewart Title Insurance Company
Title Number: FN-10500-NY
Page 1


MORTGAGE SCHEDULE

--------------------------------------------------------------------------------



DISPOSITION


Mortgage 1:
Mortgage dated 09/25/1984 made by 110 William Street Company to United
States Fire Insurance Company, The North River Insurance Company,
Westchester Fire Insurance Company and International Insurance Company,
in the original principal amount of $55,708,186.28, and recorded on
9/29/1981 in Reel 585 Page 677. (Mortgage Tax Paid: $835,623.00).


Assignment 1a:
Assignment of Mortgage 1 dated 02/05/1982, from United States Fire
Insurance Company, The North River Insurance Company, Westchester Fire
Insurance Company and International Insurance Company to 110 William
Street Company, and recorded on 02/10/1982 in Reel 606 page 987.
NOTE: Assignment contains non-merger language.


Mortgage 2:
Mortgage dated 12/09/1988, made by HSD/Horton Associates to The
Equitable Life Assurance Society of the United States, in the original principal
amount of $57,200,000.00, and recorded on 12/18/1998 in Reel 2777 Page
2412. (Mortgage Tax Paid: $1,573,000.00).


Assignment 2a:
Assignment of Mortgage 2 dated 05/17/2001, from The Equitable Life
Assurance Society of the United States to Secore Financial Corporation, and
recorded on 08/24/2001 in Reel 3347 Page 680.


Mortgage 3:
Amended and Restated Mortgage and Mortgage Modification and
Consolidation Agreement, Security Agreement, Assignment of Leases, Rents
and Revenues, and Fixture Filing and Consolidation dated 05/17/2001, made
by TrizecHahn Regional Pooling LLC to Secore Financial Corporation, in the
original principal amount of $49,050,000.00, and recorded on 08/24/2001 in
Reel 3347 Page 688. (Mortgage Tax Paid: 1,348,875.00).
NOTE: Mortgages 2 and 3 are consolidated by the terms of Mortgage 3 to
form a single lien of $106,250,000.00.




1

--------------------------------------------------------------------------------

Title Company will require a written payoff statement prior to closing


These mortgage returns, unless the mortgage is to be insured, will appear as
exceptions from coverage. The
information set forth herein is obtained from the recorded instrument. Sometimes
the provisions of a mortgage may
be modified by agreements which are not recorded. We suggest that you
communicate with the mortgagee if you
desire any additional information. If there has been a change in the owners and
holders of the mortgage, such
information should be furnished to us promptly to enable further searches to be
made.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






Stewart Title Insurance Company
Title Number: FN-10500-NY
Page 2
Assignment 3a:
Assignment of Mortgages 2 and 3, as consolidated, dated 05/17/2001, from
Secore Financial Corporation to LaSalle Bank National Association, as
Trustee for the Holders of TrizecHahn Office Properties Trust Commercial
Mortgage Pass-Through Certificates, Series 2001-TZH, and recorded on
03/22/2005 in CRFN 2005000165202.


Assignment 3b:
Assignment of Mortgages 2 and 3, as consolidated, dated 07/08/2004, from
LaSalle Bank National Association, as Trustee for the Holders of TrizecHahn
Office Properties Trust Commercial Mortgage Pass-Through Certificates,
Series 2001-TZH to Riverside Lending Company, LLC, and recorded on
03/22/2005 in CRFN 2005000165203.


Agreement 3c:
Mortgage Loan Assumption Agreement, dated 07/08/2001, between Trizec
Realty, Inc. and Riverside Lending Company, LLC, and recorded on
03/22/2005 in CRFN 2005000165204.
NOTE: New borrower assumes all obligations under Mortgages 2 and 3, as
consolidated.


Agreement 3d:
Amended and Restated Mortgage dated 07/08/2004, made by Trizec Realty,
Inc. to Riverside Lending Company, LLC, in the original principal sum of
$106,250,000.00, and recorded on 03/22/2005 in CRFN 2005000165205.
NOTE: Amends and restates Mortgages 2 and 3, as consolidated.


Assignment 4e:
Assignment of Mortgages 2 and 3, as consolidated, dated 12/13/2004 from
Riverside Lending Company, LLC to Lehman Brothers Holdings Inc., and
recorded on 04/26/2005 in CRFN 2005000241446.


Agreement 4f:
Mortgage Consolidation and Modification Agreement dated 12/16/2004,
between 110 William, LLC and Lehman Brothers Holdings Inc. d/b/a Lehman
Capital, a division of Lehman Brothers Holdings Inc., and recorded on
04/26/2005 in CRFN 2005000241447, which modifies terms of Mortgages 2
and 3, as consolidated, now securing the sum of $106,250,000.00.




2

--------------------------------------------------------------------------------

Title Company will require a written payoff statement prior to closing


These mortgage returns, unless the mortgage is to be insured, will appear as
exceptions from coverage. The
information set forth herein is obtained from the recorded instrument. Sometimes
the provisions of a mortgage may
be modified by agreements which are not recorded. We suggest that you
communicate with the mortgagee if you
desire any additional information. If there has been a change in the owners and
holders of the mortgage, such
information should be furnished to us promptly to enable further searches to be
made.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Stewart Title Insurance Company
Title Number: FN-10500-NY
Page 3


Assignment 4g:
Assignment of Mortgages 2 and 3, as consolidated, dated 06/08/2007, from
Lehman Brothers Holdings Inc. d/b/a Lehman Capital, a division of Lehman
Brothers Holdings Inc. to LaSalle Bank National Association, as Trustee for
The Lehman Brothers Floating Rate Commercial Mortgage Trust 2005-
LLFC4 Mortgage Pass-Through Certificates, Series 2005-LLFC4, and
recorded on 06/28/2007 in CRFN 2007000335218.


Assignment 4h:
Assignment of Mortgages 2 and 3, as consolidated, dated 06/08/2007, from
LaSalle Bank National Association, as Trustee for The Lehman Brothers
Floating Rate Commercial Mortgage Trust 2005-LLFC4 Mortgage Pass-
Through Certificates, Series 2005-LLFC4 to Lehman Brothers Bank, FSB,
and recorded on 06/28/2007 in CRFN 2007000335220.


Mortgage 4:
Mortgage dated 06/08/2007, made by 110 William, LLC to Lehman Brothers
Bank, FSB, in the original principal amount of $66,600,000.00, and recorded
on 06/28/2007 in CRFN 2007000335222. (Mortgage Tax Paid:
$1,864,800.00).


Agreement 4a:
Mortgage Consolidation and Modification Agreement dated 06/08/2007,
between 110 William LLC and Lehman Brothers Bank, FSB and recorded on
06/28/2007 in CRFN 2007000335223, which modifies terms of Mortgages 2,
3 and 4 to form a single lien in the amount of $156,600,000.00.


Agreement 4b:
Amended and Restate Mortgage, Assignment of Leases and Rents and
Security Agreement dated 06/08/2007, made by 110 William, LLC to Lehman
Brothers Bank, FSB, and recorded on 06/28/2007 in CRFN 2007000335224.
NOTE: Amends and restates Mortgages 2, 3 and 4, as consolidated.


Assignment 4c:
Assignment of Mortgages 2, 3 and 4, as consolidated, dated 02/19/2008,
from Lehman Brothers Bank, FSB to LaSalle Bank National Association, in its
capacity as Trustee for the registered holders of LB Commercial Mortgage
Trust 2007-C3, Commercial Mortgage Pass-Through Certificates, Series
2007-C3, and recorded on 03/18/2008 in CRFN 2008000110420.




3

--------------------------------------------------------------------------------

Title Company will require a written payoff statement prior to closing


These mortgage returns, unless the mortgage is to be insured, will appear as
exceptions from coverage. The
information set forth herein is obtained from the recorded instrument. Sometimes
the provisions of a mortgage may
be modified by agreements which are not recorded. We suggest that you
communicate with the mortgagee if you
desire any additional information. If there has been a change in the owners and
holders of the mortgage, such
information should be furnished to us promptly to enable further searches to be
made.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Stewart Title Insurance Company
Title Number: FN-10500-NY
Page 4


Assignment 4d:
Assignment of Mortgages 2, 3 and 4, as consolidated, dated 06/04/2012,
Bank of America, N.A., National Banking Association (successor by merger
to LaSalle National Association, a National Banking Association), as Trustee
for the Registered Holders of LB Commercial Mortgage Trust 2007-C3,
Commercial Mortgage Pass-Through Certificates, Series 2007-C3, to U.S.
Bank National Association, a National Banking Association Organized and
Existing under the Laws of the United States of America, not in its individual
capacity but solely in its capacity as Trustee for the Registered Holders of LB
Commercial Mortgage Trust 2007-C3, Commercial Mortgage Pass-Through
Certificates, Series 2007-C3, and recorded on 06/25/2012 in CRFN
2012000249536.


Assignment 4e:
Assignment of Mortgages 2, 3 and 4, as consolidated, dated 06/11/2012,
U.S. Bank National Association, a national banking association organized
and existing under the laws of the United States of America, not in its
individual capacity but solely in its capacity as trustee for the registered
holders of LB Commercial Mortgage Trust 2007-C3, Commercial Mortgage
Pass-Through Certificates, Series 2007-C3 to UBS Real Estate Securities
Inc., a Delaware corporation, and recorded on 06/25/2012 in CRFN
2012000249537.


Agreement 4f:
Consolidated, Amended and Restated Mortgage and Security Agreement
dated 06/11/2012, made by 110 William, LLC, a Delaware limited liability
company to UBS Real Estate Securities Inc., a Delaware corporation, and
recorded on 06/25/2012 in CRFN 2012000249538.
NOTE: Amends and Restates Mortgages 2, 3 and 4, as consolidated.


Assignment 4g:
Assignment of Mortgages 2, 3 and 4, as consolidated, dated 07/17/2012,
from UBS Real Estate Securities Inc., a Delaware corporation, to U.S. Bank
National Association, as trustee for the registered holders of UBS-Barclays
Commercial Mortgage Trust 2012-C2, Commercial Mortgage Pass-Through
Certificates Series 2012-C2, and recorded on 08/29/2012 in CRFN
2012000342467.








4

--------------------------------------------------------------------------------

Title Company will require a written payoff statement prior to closing


These mortgage returns, unless the mortgage is to be insured, will appear as
exceptions from coverage. The
information set forth herein is obtained from the recorded instrument. Sometimes
the provisions of a mortgage may
be modified by agreements which are not recorded. We suggest that you
communicate with the mortgagee if you
desire any additional information. If there has been a change in the owners and
holders of the mortgage, such
information should be furnished to us promptly to enable further searches to be
made.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




SCHEDULE 12
List of Required Changes to Mortgage and Mezzanine Loan Documents


Mortgage Loan Agreement and Mezzanine Loan Agreement
1.
Definitions (§1.1): Various definitions contained in the Loan Agreement will
need to be revised or deleted to reflect the new parties to the transaction,
including: (a) Borrower, (b) Guarantor, (c) Guaranty, (d) JV Agreement, (e)
Longwing Guarantor, (f) Longwing Guaranty, (h) Management Agreement, (i)
Manager, (j) Mezzanine Borrower, (k) Permitted Transfer, (l) Qualified Manager,
(m) Sole Member, (n) Swig Family Entity, (o) Swig Guaranty, (p) Insolvency
Opinion, and (q) Sponsor. All references to Kent Swig throughout the Loan
Agreement will need to be deleted.

2.
Representations and Warranties (Article III):

a.
Organization (§3.1.1(b)): This representation will need to be revised to reflect
the new Borrower’s state and federal tax ID numbers.

b.
Compliance (§3.1.9): The reference to the Zoning Analysis Report dated June 1,
2012 may need to be revised if a new report is obtained.

c.
Leases (§3.1.22): The rent roll attached as Schedule I will need to be updated,
and the disclosures set forth in Schedule VIII may potentially need to be
revised.

d.
Purchase Options (§3.1.44): The cross-references to provisions of the JV
Agreement that contain purchase options, rights of first refusal, and similar
options with respect to the Borrower, will need to be revised to reflect the new
JV Agreement.

3.
Organizational Chart (§3.1.28): The organizational chart of Borrower attached as
Schedule III will need to be revised to reflect the new structure.

4.
Material Agreements (§3.1.47): Schedule VI listing the Material Agreements may
need to be updated.

5.
Property Management (Article VII): Need lender approval of new property
management agreement with Swig Equities, LLC.

6.
Transfer Restrictions (Article VIII):

a.
Sections 8.1 and 8.2 will need to be revised to allow new transfer provisions.

7.
Notices (all documents): All notice provisions will need to be updated with the
new Borrower’s notice address information.

8.
Agent for Service of Process (§11.3(B): Borrower’s agent for service of process
will need to be updated.

Deposit Account Control Agreement
1.
Section 1 of the Agreement references the account number of the Restricted
Account, the name of the Restricted Account, and the Borrower’s federal tax ID
number. All three items will need to be updated with the new Borrower’s
information. Section 5 also


Schedule 12-1

--------------------------------------------------------------------------------




references the Borrower’s name and Borrower’s account information, which will
need to be revised.
2.
The Tenant Direction Letter attached as Exhibit B will need to be revised with
the new Borrower’s information.

Cash Management Agreement
1.
Section 2.1 identifies the account number of the Cash Management Account. This
will need to be updated with the new Borrower’s information.

2.
Section 2.3 identifies the account name of the Cash Management Account. This
will need to be updated with the new Borrower’s information.

3.
Exhibit B identifies the Borrower’s operating account information (bank, account
name, routing number, and account number). This will need to be updated with the
new Borrower’s information.


Schedule 12-2

--------------------------------------------------------------------------------









Schedule 12-3

--------------------------------------------------------------------------------




SCHEDULE 13
TITLE OBJECTIONS

Schedule 13-1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg73.jpg]





--------------------------------------------------------------------------------




[kbssorq42013ex1019pg74.jpg]
PRIVACY POLICY NOTICE
Title V of the Gramm-Leach-Bliley Act (GLBA) generally prohibits any financial
institution,
directly or through its affiliates, from sharing nonpublic personal information
about you with
a nonaffiliated third party unless the institution provides YOU with a notice of
its privacy
policies and practices, such as the type of information that it collects about
you and the
categories of persons or entities to whom it may be disclosed. In compliance
with the
GLBA, we are providing you with this document, which notifies you of the privacy
policies
and practices of First Nationwide Title Insurance Agency, LLC.


We may collect nonpublic personal information about you from the following
sources:
•    Information we receive from you such as on applications or other forms.
•    Information about your transactions we secure from our files, or from our
affiliates or
others.
•    Information we receive from a consumer reporting agency.
•    Information that we receive from others involved in your transaction, such
as the
real estate agent or lender.


Unless it is specifically stated otherwise in an amended Privacy Policy Notice,
no additional
nonpublic personal information will be collected about you.


We may disclose any of the above information that we collect about our customers
or
former customers to our affiliates or to nonaffiliated third parties as
permitted by law.


We also may disclose this information about our customers or former customers to
the
following types of nonaffiliated companies that perform marketing services on
our behalf or
with whom we have Joint Marketing Agreements:
•    Financial service providers such as companies engaged in banking, consumer
finance, securities and insurance.
•    Non-financial companies such as envelope stutters and other fulfillment
service
providers.


WE DO NOT DISCLOSE ANY NONPUBLIC PERSONAL INFORMATION ABOUT YOU
WITH ANYONE FOR ANY PURPOSE THAT IS NOT SPECIFICALLY PERMITTED BY
LAW.


We restrict access to non-public personal information about you to those
employees who
need to know that information in order to provide products or services to you.
We maintain
physical, electronic, and procedural safeguards that comply with federal
regulations to guard
your nonpublic personal information.





--------------------------------------------------------------------------------




Stewart Title Insurance Company
Title Number: FN-10500-NY
Page 1


Title Number: FN-10500-NY     Effective Date: 10/22/2013


Premises:    110 Williams Street, New York, NY 10038
County:     New York
City:     New York
Tax ID:    Block 77 Lot 8



--------------------------------------------------------------------------------



ALTA Owner's Policy 2006 (with N.Y. Endorsement Modifications)
Proposed Insured:


AL TA Loan Policy 2006 (with Endorsement Modifications)
Proposed Insured: , its successors and/or assigns



--------------------------------------------------------------------------------



The estate or interest in the land described or referred to in this Certificate
and covered herein is:
Fee Simple


Title to said estate or interest in said land at the effective date hereof is
vested in:


110 William, LLC, a Delaware limited liability company


Source of Title: Deed made by Trizec Realty, Inc. dated 12/16/2004 recorded
01/19/2005 in
CRFN 2005000035805 at New York County Recording Office, and by Correction Deed
made
by Trizec Realty, Inc., dated 12116/2004 recorded 11/22/2013 in CRFN
2013000483392.


Recertified Date: ___/___/_______    Title Recertified In:



--------------------------------------------------------------------------------



The land referred to in this Certificate is described as follows:


SCHEDULE "A" DESCRIPTION TO FOLLOW



--------------------------------------------------------------------------------



For any title/clearance questions on this report, please call
Allison Luskoff, Esq., Vice President & Senior Underwriting Counsel at: (516)
686-9851

1

--------------------------------------------------------------------------------




Stewart Title Insurance Company
Title Number: FN-10500-NY
Page 1


SCHEDULE A DESCRIPTION


ALL that certain plot piece or parcel of land, situate, lying and being in the
Borough of Manhattan,
County and State of New York, bounded and described as follows:


BEGINNING at the corner formed by the intersection of the easterly side of
William Street and the
northerly side of John Street;


RUNNING THENCE northerly along the easterly side of William Street, 188 feet 3
inches to a point
in said easterly side of William Street, distant 154 feet 10 1/4 inches
southerly from the corner
formed by the intersection of the southerly side of Fulton Street and the said
easterly side of
William Street;


THENCE easterly on a line forming an angle of 86 degrees 52 minutes 30 seconds
on its northerly
side with the easterly side of William Street, 159 feet 4 1/4 inches;


THENCE southwesterly on a line forming an angle of 82 degrees 44 minutes 30
seconds on its
westerly side with the last mentioned course, 49 feet 5 inches;


THENCE continuing southwesterly on a line forming an angle of 180 degrees 49
minutes 30
seconds on its easterly side with the last mentioned course, 25 feet 7 1/2
inches;


THENCE continuing southwesterly along a line making an angle of 179 degrees 48
minutes on its
easterly side with the last mentioned course, 23 feet 2 1 /2 inches;


THENCE southeasterly and along a line forming an angle of 93 degrees 51 minutes
50 seconds
on its northerly side with the last mentioned course, 24 feet 10 1/4 inches;


THENCE southerly along a line forming an angle of 96 degrees 20 minutes 30
seconds on its
westerly side with the last mentioned course, 104 feet 3 1 /4 inches to the
northerly side of John
Street;


THENCE westerly along the northerly side of John Street, 173 feet 4 1/4 inches
to the corner
formed by the intersection of the northerly side of John Street with the
easterly side of William
Street at the point or place of BEGINNING.










The policy to be issued under this report will insure title to such buildings
and improvements erected on the premises,
which by law constitute real property.


FOR CONVEYANCING ONLY: TOGETHER with all the right, title and interest of the
party of the first part, of in
and to the land lying in the street in front of and adjoining said premises.



1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg77.jpg]

1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg78.jpg]

1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg79.jpg]

1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg80.jpg]

1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg81.jpg]

1

--------------------------------------------------------------------------------




[kbssorq42013ex1019pg82.jpg]

1

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF REAL PROPERTY
All that certain real property situated in New York County, New York, described
as follows:
ALL that certain plot piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County and State of New York, bounded and described as
follows:
BEGINNING at the corner formed by the intersection of the easterly side of
William Street and the northerly side of John Street;
RUNNING THENCE northerly along the easterly side of William Street, 188 feet 3
inches to a point in said easterly side of William Street, distant 154 feet 10
1/4 inches southerly from the corner formed by the intersection of the southerly
side of Fulton Street and the said easterly side of William Street;
THENCE easterly on a line forming an angle of 86 degrees 52 minutes 30 seconds
on its northerly side with the easterly side of William Street, 159 feet 4 1/4
inches;
THENCE southwesterly on a line forming an angle of 82 degrees 44 minutes 30
seconds on its westerly side with the last mentioned course, 49 feet 5 inches;
THENCE continuing southwesterly on a line forming an angle of 180 degrees 49
minutes 30 seconds on its easterly side with the last mentioned course, 25 feet
7 1/2 inches;
THENCE continuing southwesterly along a line making an angle of 179 degrees 48
minutes on its easterly side with the last mentioned course, 23 feet 2 1/2
inches;
THENCE southeasterly and along a line forming an angle of 93 degrees 51 minutes
50 seconds on its northerly side with the last mentioned course, 24 feet 10 1/4
inches;
THENCE southerly along a line forming an angle of 96 degrees 20 minutes 30
seconds on its westerly side with the last mentioned course, 104 feet 3 1/4
inches to the northerly side of John Street;
THENCE westerly along the northerly side of John Street, 173 feet 4 1/4 inches
to the corner formed by the intersection of the northerly side of John Street
with the easterly side of William Street at the point or place of BEGINNING.
FOR CONVEYANCING ONLY: TOGETHER with all the right, title and interest of the
party of the first part, of in and to the land lying in the street in front of
and adjoining said premises.

Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B
 
Bargain and Sale Deed without Covenant against Grantor’s Acts--Individual or
Corporation (single sheet)
 
 
 
 
 
 
CONSULT YOUR LAWYER BEFORE SIGNING THIS INSTRUMENT - THIS
 
INSTRUMENT SHOULD BE USED BY LAWYERS ONLY.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This INDENTURE, made the day of , two thousand and thirteen
 
 
 
 
 
 
BETWEEN
 
 
 
 
 
 
 
 
 
[__________], a Delaware limited liability company
 
 
 
 
 
 
party of the first part, and
 
 
 
 
 
 
 
[__________], a ________ ________
 
 
 
 
 
 
 
party of the second part,
 
 
 
 
 
 
 
WITNESSETH, that the party of the first part, in consideration of Ten Dollars
and
 
other valuable consideration paid by the party of the second part, does hereby
grant and
 
release unto the party of the second part, the heirs or successors and assigns
of the party
 
of the second part forever:
 
 
 
 
 
 
 
ALL that certain plot, piece or parcel of land with the buildings and
improvements
 
thereon erected, situate, lying and being in the Borough of Manhattan, City and
State of
 
New York, and more particularly described on Exhibit A hereto and made a part
hereof.
 
 
 
 
 
 
TOGETHER with all right, title and interest, if any, of the party of the first
part in and
 
to any streets and roads abutting the above described premises to the center
lines
 
thereof,
 
 
 
 
 
 
TOGETHER with the appurtenances and all the estate and rights of the party of
the
 
first part in and to said premises,
 
 
 
 
 
 
TO HAVE AND TO HOLD the premises herein granted unto the party of the second
 
part, the heirs or successors and assigns of the party of the second part
forever.
 
 
 
 
 
TAX MAP
AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this
conveyance and will hold the right to receive such consideration as a trust fund
to be
applied first for the purpose of paying the cost of the improvements and will
apply the
same first to the payment of the cost of the improvement before using any part
of the
total of the same for any other purpose.
The word “party” shall be construed as if it read “parties” whenever the sense
of this
indenture so requires.
DESIGNATION
 
Dist: Manhattan
Sec:
Blk:
Lot:
 
 
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the party of the first part has duly executed this deed the


Exhibit B-1

--------------------------------------------------------------------------------




 
day and year first above written.
 
 
 
 
 
 
[____________], a Delaware limited liability company
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 


Exhibit B-2

--------------------------------------------------------------------------------




STATE OF NEW YORK, COUNTY OF


On the day of in the year 2013,
before me, the undersigned, personally
appeared personally
to me known to me or proved to me on the basis
of satisfactory evidence to be the person whose
name is subscribed to the within instrument and
acknowledged to me that he/she executed the
same in his/her capacity, and that by his/her
signature on the instrument, the person, or the
entity upon behalf of which the person acted,
executed the instrument.
STATE OF NEW YORK, COUNTY OF


On the day of in the year 2013, before
me, the undersigned, personally
appeared personally
to me known to me or proved to me on the basis
of satisfactory evidence to be the person whose
name is subscribed to the within instrument and
acknowledged to me that he/she executed the
same in his/her capacity, and that by his/her
signature on the instrument, the person, or the
entity upon behalf of which the person acted,
executed the instrument.
OUTSIDE NEW YORK STATE:
OUTSIDE NEW YORK STATE:
 
 
STATE OF , COUNTY OF
On the day of in the year 2013, before
me, the undersigned, personally
appeared personally
to me known to me or proved to me on the basis
of satisfactory evidence to be the person whose
name is subscribed to the within instrument and
acknowledged to me that he/she executed the
same in his/her capacity, and that by his/her
signature on the instrument, the person, or the
entity upon behalf of which the person acted,
executed the instrument.
STATE OF , COUNTY OF


On the day of in the year 2013, before
me, the undersigned, personally
appeared personally
to me known to me or proved to me on the basis
of satisfactory evidence to be the person whose
name is subscribed to the within instrument and
acknowledged to me that he/she executed the
same in his/her capacity, and that by his/her
signature on the instrument, the person, or the
entity upon behalf of which the person acted,
executed the instrument.
 
(insert
 
(insert city
city or political subdivision and state or county
or other place acknowledgment taken).
or political subdivision and state or county or
other place acknowledgment taken).








Exhibit B-3

--------------------------------------------------------------------------------




BARGAIN AND SALE DEED
WITHOUT COVENANT AGAINST GRANTOR'S ACT
 
 
 
 
 
 
 
 
 
 
 
TITLE NO.
 
 
SECTION:
 
 
 
 
 
 
BLOCK:
 
 
 
 
 
 
LOT:
 
 
 
 
 
 
COUNTY OR TOWN: NEW YORK
 
 
TO
 
 
TAX BILLING ADDRESS: [_________], NEW YORK, NEW
 
 
 
 
YORK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECORD AND RETURN BY MAIL TO:
 
 
 
 
 
 
 
 
 
 
 
Hunton & Williams LLP
 
 
 
 
 
200 Park Avenue
 
 
 
 
 
New York, New York 10166
 
 
 
 
 
Attn: Laurie Grasso, Esq.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit B-4

--------------------------------------------------------------------------------




EXHIBIT A TO DEED
LEGAL DESCRIPTION

Exhibit B-5

--------------------------------------------------------------------------------




EXHIBIT C
BILL OF SALE
For good and valuable consideration, the receipt of which is hereby
acknowledged, 110 WILLIAM, LLC, a Delaware limited liability company (“Seller”),
does hereby sell, transfer, and convey to ____________________, a
_______________ (“Buyer”), any and all personal property owned by Seller and
located on and used in connection with the operation of that certain real
property located in the State, County and City of New York, Borough of
Manhattan, described on Exhibit A attached hereto and made a part hereof, as
such personal property is more particularly described in the attached
Schedule 1.
BUYER ACKNOWLEDGES THAT SELLER IS SELLING AND BUYER IS PURCHASING SUCH PERSONAL
PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT BUYER IS NOT RELYING ON
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING SUCH PERSONAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO TITLE OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
This Bill of Sale may be executed in two or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument.
Dated this _____ day of __________, 2013.
SELLER:
 
110 WILLIAM, LLC, a Delaware limited liability
 
 
 
company
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 


Exhibit C-1

--------------------------------------------------------------------------------




SCHEDULE 1 TO BILL OF SALE
LIST OF PERSONAL PROPERTY





Exhibit C-2

--------------------------------------------------------------------------------




EXHIBIT A TO BILL OF SALE
REAL PROPERTY DESCRIPTION





Exhibit C-3

--------------------------------------------------------------------------------

 

EXHIBIT D
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) dated as of
__________________, 2013, is between____________________, a _______________
(“Assignor”), and ____________________, a _______________ (“Assignee”).
Assignor is the lessor under certain leases, license agreements and other
occupancy agreements (collectively, the “Leases”) in effect with respect to that
certain real property and improvements thereon located in the State, County and
City of New York, Borough of Manhattan, and more particularly described in
Exhibit A attached hereto (the “Property”), which Leases are described in
Schedule 1 attached hereto.
Assignor and Assignee have entered into an Agreement of Purchase and Sale dated
as of __________, 2013 (the “Agreement”), pursuant to which Assignee agreed to
purchase the Property from Assignor and Assignor agreed to sell the Property to
Assignee, on the terms and conditions contained therein.
Assignor desires to assign all of its right, title and interest in and to the
Leases to Assignee, and Assignee desires to accept the assignment thereof, on
the terms and conditions below.
ACCORDINGLY, the parties hereby agree as follows:
1.As of the date of this Agreement, (the “Conveyance Date”), Assignor hereby
assigns to Assignee all of its right, title and interest in and to the Leases,
including, without limitation, any and all security deposits under the Leases.
2.    Assignor hereby agrees to indemnify Assignee against and hold Assignee
harmless from any and all liabilities, losses, claims, damages, costs or
expenses, including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”), originating prior to the Conveyance Date and arising
out of the landlord’s obligations under the Leases.
3.    As of the Conveyance Date, Assignee hereby assumes all of Assignor’s
rights and obligations under the Leases and agrees to indemnify Assignor against
and hold Assignor harmless from any and all Claims originating on or subsequent
to the Conveyance Date and arising out of the landlord’s obligations under the
Leases.
4.    In the event of any dispute between Assignor and Assignee arising out of
the obligations of the parties under this Assignment or concerning the meaning
or interpretation of any provision contained herein, the losing party shall pay
the prevailing party’s costs and expenses of such dispute, including, without
limitation, reasonable attorneys’ fees and costs.
5.    This Assignment shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.
6.    This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
7.    The obligations of Assignor and Assignee are intended to be binding only
on the property of the Assignor and Assignee and shall not be personally binding
upon, nor shall any resort be had to, the private property of any of their
respective trustees, officers, directors or shareholders, investment

Exhibit D-1

--------------------------------------------------------------------------------

 

manager, partners, officers, directors or shareholders thereof, or any employees
or agents of the Assignor or its investment manager or of the Assignee. The
obligations of Assignor are subject to the limitations on liability contained in
Section 5.3 of the Agreement.
Assignor and Assignee have executed this Assignment the day and year first above
written.
ASSIGNOR:
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit D-2

--------------------------------------------------------------------------------

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES
REAL PROPERTY DESCRIPTION



Exhibit D-3

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION OF LEASES
LIST OF LEASES





Exhibit D-4

--------------------------------------------------------------------------------

 

EXHIBIT E
ASSIGNMENT AND ASSUMPTION OF CONTRACTS,
WARRANTIES AND GUARANTIES AND OTHER INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS, WARRANTIES AND GUARANTIES AND OTHER
INTANGIBLE PROPERTY (this “Assignment”) dated as of __________, 2013, is between
____________________, a _______________, a Delaware limited partnership
(“Assignor”), and ____________________, a _______________ (“Assignee”).
A.Assignor owns certain real property and certain improvements thereon located
in the State, County and City of New York, Borough of Manhattan, and more
particularly described in attached Exhibit A (the “Property”).
B.    Assignor has entered into certain contracts which affect the Property,
which contracts are described on Exhibit B attached hereto (the “Contracts”).
C.    Assignor and Assignee have entered into an Agreement of Purchase and Sale
dated as of __________, 2013 (the “Agreement”), pursuant to which Assignee
agreed to purchase the Property from Assignor and Assignor agreed to sell the
Property to Assignee, on the terms and conditions contained therein.
D.    Assignor desires to assign to Assignee its interest in the Contracts and
in certain permits, warranties, guaranties, and intangible personal property
with respect to the Property and Assignee desires to accept the assignment
thereof, on the terms and conditions below.
ACCORDINGLY, the parties hereby agree as follows:
1.As of the date of this Assignment (the “Conveyance Date”), Assignor hereby
assigns, without recourse or warranty of enforceability except to the extent
expressly provided in the Agreement, all of its right, title and interest in and
to the following:
(a)    all of the Contracts listed on Exhibit B;
(b)    any warranties and guaranties (“Warranties and Guaranties”) made by or
received from any third party with respect to any improvements owned by Assignor
on the Property; and
(c)    any intangible property now owned by Assignor in connection with the
Property excluding claims by Assignor, if any, arising out of matters occurring
before the Conveyance Date.
2.    Assignor hereby agrees to indemnify Assignee against and hold Assignee
harmless from any and all liabilities, losses, damages, claims, costs or
expenses, including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”), originating prior to the Conveyance Date and arising
out of Assignor’s obligations under the Contracts.
3.    As of the Conveyance Date, Assignee hereby assumes all of Assignor’s
rights and obligations under the Contracts and agrees to indemnify Assignor
against and hold Assignor harmless from any and all Claims originating on or
subsequent to the Conveyance Date and arising out of Assignee’s obligations
under the Contracts.

Exhibit E-1

--------------------------------------------------------------------------------

 

4.    In the event of any dispute between Assignor and Assignee arising out of
the obligations of Assignor under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such dispute, including, without
limitation, reasonable attorneys’ fees and costs.
5.    This Assignment shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.
6.    This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
7.    The obligations of Assignor and Assignee are intended to be binding only
on the property of the Assignor and Assignee and shall not be personally binding
upon, nor shall any resort be had to, the private property of any of their
respective trustees, officers, directors or shareholders, investment manager,
partners, officers, directors or shareholders thereof, or any employees or
agents of the Assignor or its investment manager or of the Assignee. The
obligations of Assignor are subject to the limitations on liability contained in
Section 5.3 of the Agreement.
Assignor and Assignee have executed this Assignment the day and year first above
written.
ASSIGNOR:
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
 
,
 
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E-2

--------------------------------------------------------------------------------

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
REAL PROPERTY DESCRIPTION

Exhibit E-3

--------------------------------------------------------------------------------

 

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
LIST OF APPROVED CONTRACTS


[Will include construction contracts entered into by Seller with respect to work
to be performed in the building unless Buyer expressly requests that Seller
terminate such contracts by the Closing Date]    

Exhibit E-4

--------------------------------------------------------------------------------

 

EXHIBIT F
TENANT NOTICE LETTER
__________, 2013
To:
Tenant Occupying Space at ___________________________________ (the “Premises”).

RE:
Assignment of Lease between ____________________, a _______________ (“Lessor”),
and Tenant for the Premises.

This is to notify you that the Premises have been acquired by, and the Lessor’s
interest in the Leases has been assigned to, [INSERT BUYER NAME] (“Buyer”).
From and after the [insert Closing Date], you are hereby authorized and directed
to make all rental payments under your Lease to [___________], at the following
address: [________________].
Any future inquiries regarding your lease should be directed to
[_________________] at the following address: [______________].
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
,
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 


Exhibit F-1

--------------------------------------------------------------------------------

 

EXHIBIT G
CERTIFICATE OF TRANSFEROR OTHER THAN AN INDIVIDUAL
(FIRPTA AFFIDAVIT)
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by ____________________, a _______________ [ENTER
NAME OF TRANSFEROR] (“Transferor”), the undersigned hereby certifies the
following on behalf of Seller:
1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in §1.1445‑2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is: __________; and
4.    Transferor’s office address is ___________________________________.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
Dated: __________, _____
 
 
 
 
 
 
 
 
 
,
 
a
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 





NOTICE TO TRANSFEREE (BUYER): You are required by law to retain this Certificate
until the end of the fifth tax year following the tax year in which the transfer
takes place and make the Certificate available to the Internal Revenue Service
if requested to do so during that period.

Exhibit G-1

--------------------------------------------------------------------------------

 

EXHIBIT H
TENANT ESTOPPEL CERTIFICATE
Re:
Property Address:
 
"Property")
 
Lease Date:
 
 
 
 
Between:
 
 
 
and
 
 
 
 
 
("Tenant")
 
Amended:
 
 
 
 
 
D/B/A Name:
 
 
 
 
Square Footage Leased:
 
 
 
Suite No./Floor:
 
 
("Premises")
 
 
 
 
 
 

The undersigned is the “Tenant” under the above-referenced Lease (“Lease”)
covering the above-referenced Premises. We understand that the existing
landlord, _____________ (“Landlord”) intends to transfer the Property to Buyer
and that Buyer requires the undersigned to execute and deliver this certificate.
Accordingly, we hereby certify to Landlord, Buyer and Buyer’s lender (if any) as
follows:
1.    The Lease consists of the documents listed on Exhibit A and constitutes
the entire agreement between landlord under the Lease (“Landlord”) and Tenant
with respect to the Premises and the Lease has not been modified, supplemented
or amended in any respect except as set forth above.
2.    The term of the Lease commenced on ____________, ____, and, including any
presently exercised option or renewal term, will expire on ________________,
20__. Tenant has accepted possession of the Premises and is the actual occupant
in possession. All improvements to be constructed on the Premises by Landlord
have been completed and accepted by Tenant and any tenant improvement allowances
have been paid in full.
3.    As of this date, there exists no default, nor state of facts which, with
notice, the passage of time, or both, would result in a default on the part of
either Tenant or Landlord. Tenant has no offset, defense, deduction or claim
against Landlord.
4.    Tenant is currently obligated to pay annual rental in monthly installments
of $____________ per month and monthly installments of annual rental have been
paid through ______________, 20__. In addition, the Lease requires additional
rent based on increases in operating costs and taxes. All additional charges,
including, but not limited to, Tenant’s contribution toward operating expenses,
utilities, real estate taxes and other building services presently payable under
the terms of the Leases is $__________, and have been paid through ___________,
20__. No other rent has been paid in advance and Tenant has no claim or defense
against Landlord under the Lease and is asserting no offsets or credits against
either the rent or Landlord.
5.    Tenant has delivered to Landlord a security deposit of $___________ [in
cash] [in the form of a Letter of Credit] pursuant to the Lease, and has no
claim against Landlord for any security or other deposits except the amount
stated in this paragraph 5.
6.    Tenant has no option or preferential right to lease or occupy additional
space within the property of which the Premises are a part except _____________.
Tenant has no option or preferential right to

Exhibit H-1

--------------------------------------------------------------------------------

 

purchase all or any part of the Premises. Tenant has no right to renew or extend
the terms of the Lease except ________________.
7.    Tenant has made no agreements with Landlord or its agent or employees
concerning free rent, partial rent, rebate of rental payments or any other type
of rental or other concession except as expressly set forth in the Lease.
8.    There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.
9.    The undersigned has not assigned the Lease or sublet all or any portion of
the Premises; the undersigned does not hold the Premises under assignment or
sublease, nor does anyone except the undersigned and its employees occupy the
Premises.
This Certificate is made to ____________________ in connection with the
prospective purchase by __________________ or its nominee of the property of
which the Premises are a part. This Certificate may be relied on by
_________________________ and any other party who acquires an interest in the
property of which the Premises are a part in connection with such purchase.
Dated this ____ day of _________________, 201_.


 
 
 
By:
 
 
 
Its:
 
 
 
"TENANT"






Exhibit H-2